          Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 1 of 66 Page ID #:317



                  1 MARC E. MAYER (SBN 190969)
                      mem@msk.com
                  2 KARIN G. PAGNANELLI (SBN 174763)
                      kgp@msk.com
                  3 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                  4 Los Angeles, CA 90067-3120
                    Telephone: (310) 312-2000
                  5 Facsimile: (310) 312-3100
                  6 Attorneys for Plaintiffs
                  7
                  8                       UNITED STATES DISTRICT COURT
                  9                      CENTRAL DISTRICT OF CALIFORNIA
                 10                     WESTERN DIVISION - SPRING STREET
                 11 PROXIMA BETA PTE. LIMITED,            CASE NO. 2:21-cv-2056 MWF (JEM)
                    d/b/a “Tencent Games” a Singapore
                 12 Corporation, and KRAFTON, INC., a     (Assigned to Judge Michael W. Fitzgerald)
                    Korea Corporation,
                 13                                        PROOF OF SERVICE OF
                                 Plaintiffs,               SUMMONS AND COMPLAINT ON
                 14                                        DEFENDANT, ANDRE
                           v.                              SWIRSZCZUK a/k/a GIRABALDI
                 15
                    ANDREW MARTIN a/k/a Asyhole;
                 16 ANDRE SWIRSZCZUK a/k/a
                    Girabaldi; SAMAD AHMED a/k/a           Complaint filed: March 5, 2021
                 17 Samad Hossain a/k/a Haxsamad, a/k/a
                    Sharpshooter Bangladesh and DOES 1
                 18 through 6, inclusive,
                 19              Defendants.
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
13366053.1
          Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 2 of 66 Page ID #:318



                  1 TO THE ABOVE-ENTITLED COURT:
                  2        PLEASE TAKE NOTICE that Plaintiffs Proxima Beta d/b/a “Tencent
                  3 Games” and Krafton, Inc. (together, “Plaintiffs” or “Tencent”) effectuated service
                  4 of the following initiating documents on Defendant Andre Swirszczuk a/k/a
                  5 Girabaldi:
                  6        1. Complaint;
                  7        2. Complaint translated in German;
                  8        3. Summons on Complaint;
                  9        4. Summons on Complaint translated in German;
                 10        5. Certificate of Interested Parties and Corporate Disclosures;
                 11        6. Certificate of Interested Parties and Corporate Disclosures translated in
                 12           German;
                 13        7. Civil Cover Sheet; and
                 14        8. Civil Cover Sheet translated in German.
                 15 These initiating documents were served by the following methods:
                 16        A. Service under Article 5 of the Hague Convention in Rudolstadt, Germany
                 17           on April 29, 2021, see Exhibit A.
                 18
                 19 DATED: July 30, 2021                 MITCHELL SILBERBERG & KNUPP LLP
                 20
                 21                                      By: /s/ Marc E. Mayer
                 22                                          Marc E. Mayer
                                                             Karin G. Pagnanelli
                 23                                          Attorneys for Plaintiffs

                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
13366053.1
                                                              2
Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 3 of 66 Page ID #:319




                 EXHIBIT A
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 4 of 66 Page ID #:320

                   i                                            ANTRAG
                            •        AUF ZUSTELLUNG EINES GERICHTLICHEN ODER AUSSERGERICHTLICHEN
                                                       SCHRIFTSTUCKS IM AUSLAND

                                                                REQUEST
' ·'\ ,.._.:"',                         FOR SERVICE ABROAD OF JUDICIAL OR EXTRAJUDICIAL DOCUMENTS

                                                                     DEMANDE
                                            AUX FINS DE SIGNIFICATION OU DE NOTIFICATION A L'ETRANGER
                                                     D'UN ACTE JUDICIAIRE OU EXTRAJUDICIAIRE


                                         Obereinkommen Ober die Zustellung gerichtlicher und auBergerichtlicher Schriftstocke im Ausland
                                                in Zivil- oder Handelssachen, unterzeichnet _in Den Haag am 15. November 1965.

                                                 Convention on the service abroad of judicial and extrajudicial documents in civil or
                                                    commercial matters, signed at The Hague, on the 151h of November, 1965.

                                                                         a               a
                                                    Convention relative la notification l'etranger des actes judiciaires ou extra-
                                                                                                        a
                                               judiciaires en matiere civile ou commerciale, signee La Haye, le 15 novembre 1965.

         Bezeichnung und Anschrift der ersuchenden Stelle                                      Anschrift der Bestimmungsbehorde
         Identity and address of the applicant                                                 Address of receiving authority
         ldentite et adresse du requerant                                                      Adresse de l'autorite destinataire

           ABC Legal Services                                                                  Amtsgericht Rudolstadt
          633 Yestler Way                                                                      Marktstra6e 54
          Seattle, WA 98104                                                                    07407 Rudolstadt
         United States of America                                                              Germany


          Die ersuchende Stelle beehrt sich, der Bestimmungsbehorde - in zwei Stocken - die unten angegebenen Schriftstocke mit der Bitte zu
          Obersenden , davon nach Artikel 5 des Obereinkommens ein Stock unverzOglich dem Empfanger zustellen zu lassen, namlich

          The undersigned applicant has the honour to transmit - in duplicate - the documents listed below and, in conformity with article 5 of the above-
          mentioned Convention , requests prompt service of one copy thereof on the addressee, i.e.,

                                                                                                    a
          Le requerant soussigne a l'honneur de faire parvenir - en double exemplaire - l'autorite destinataire les documents ci-dessous enumeres, en
                                           a
          la priant, conformement !'article 5 de la Convention precitee, d'en faire remettre sans retard un exemplaire au destinataire, savoir:     a
              (Name und Anschrift)
              (identity and address)
              (identite et adresse)


              D        a)       in einer der gesetzlichen Formen (Artikel 5 Absatz 1 Buchstabe a) *).
                                in accordance with the provisions of sub-paragraph a) of the first paragraph of article 5 of the Convention *) .
                                selon les formes legales (article 5, alinea premier, lettre a) *).

              D        b)       in der folgenden besonderen Form (Artikel 5 Absatz 1 Buchstabe b) *).
                                in accordance with the following particular method (sub-paragraph b) of the first paragraph of article 5) *).
                                selon la forme particuliere suivante (article 5, alinea premier, lettre b) *).



              D        c)       gegebenenfalls durch einfache Obergabe (Artikel 5 Absatz 2) *).
                                by delivery to the addressee, if he accepts it voluntarily (second paragraph of article 5) *)
                                le cas echeant, par remise simple (article 5, alinea 2) *).

          Die Behorde wird gebeten, der ersuchenden Stelle ein Stock des SchriftstOcks - und seiner Anlagen *) - mit dem Zustellungszeugnis auf der
          ROckseite zurlickzusenden oder zurOcksenden zu lassen.

          The authority is requested to return or to have returned to the applicant a copy of the documents - and of the annexes *) - with a certificate as
          provided on the reverse side.

          Cette autorite est priee de renvoyer ou de faire renvoyer au requerant un exemplaire de l'acte - et de ses annexes*) - avec !'attestation figurant
          au verso.

          Verzeichnis der Schriftstocke
          List of documents
          Enumeration des ieces
          Zu stellungszeugnis                                                                                                                   am 27.05.2021




          *) Unzutreffendes streichen. / Delete if inappropriate. / Rayer les metions inutiles.
Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 5 of 66 Page ID #:321
                                                  ZUSTELLUNGSZEUGNIS

                                                             CERTIFICATE

                                                             ATTESTATION


Die unterzeichnete Behorde beehrt sich, nach Artikel 6 des Obereinkommens zu bescheinigen ,
The undersigned authority has the honour to certify, in conformity with article_ 6 of the Convention ,
                                                             a
L'autorite soussignee a l'honneur d'attester conformement !'article 6 de ladrte Convention,
[8J   1. dass der Antrag erledigt worden ist •)
         that the document has been served •)
         que la demande a ete executee *)

      -     am (Datum)                                                        29.04.2021
            the (date)
            le (date)

      -     in (Ort, Strar..e, Nummer)                                        07407 Rudolstadt
            at (place, street, number)                                        Dr. Wilhelm-Kulz-StraBe
            a (localite, rue, numero)                                         12


      -     in einer der folgenden Formen nach Artikel 5:
            in one of the following methods autohorised by article 5:
                                                     a
            dans une des formes suivantes prevues !'article 5:
      [8J       a)   in einer der gesetzlichen Formen (Artikel 5 Absatz 1 Buchstabe a) *).
                     in accordance with the provisions of sub-paragraph a) of the first paragraph of article 5 of the Convention •).
                     selon !es formes legales (article 5, alinea premier, lettre a) *).

      D         b)   in der folgenden besonderen Form •):
                     in accordance with the following particular method •):
                     selon la forme particuliere suivante *):



      D         c)   durch einfache Obergabe *).
                     by delivery to the addressee, who accepted it voluntarily •).
                     par remise simple *).

Die in dem Antrag erwahnten Schriftstucke sind Obergeben worden an:
The documents referred to in the request have been delivered to:
Les documents mentionnes dans la demande ont ete remis        a:
(Name und Stellung der Person)                                                Andre Swirzzczuk alias Girabaldi
(identity and description of person)
(ldentite et qua lite de la personne)

Verwandtschafts-, Arbeits- oder sonstiges Verhaltnis zum
Zustellungsempfanger:
relationship to the addressee (family, business or other):
liens de parente, de subordination ou autres, avec le
destinataire de l'acte:


D     2. dass der Antrag aus folgenden Grunden nicht erledigt werden konnte *):
          that the document has not been served, by reason of the following facts *):
          que la demande n'a pas ete executee, en raison des faits suivants *):



D     Nach Artikel 12 Absatz 2 des Obereinkommens wird die ersuchende Stelle gebeten, die Auslagen, die in der beiliegenden Aufstellung im
      einzelnen angegeben sind, zu zahlen oder zu erstatten *).
      In conformity with the second pa ragraph of article 12 of the Convention, the applicant is requested to pay or reimburse the expenses
      detailed in the attached statement *).
                       a
      Conformement !'article 12, alinea 2, de ladite Convention, le req uerant est prie de payer ou de rembourser les frais dent le detail figu re
      au memoire ci-joint *).

Anlagen I Annexes I Annexes


                                                                         Zustellungszeugnis



                                                                                                                             am 27 .05.2021
       Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 6 of 66 Page ID #:322

                 "~NGABEN OBER DEN WESENTLICHEN INHAL T DES ZUZUSTELLENDEN SCHRIFTSTUCKS

      ,;~ 'tf':
    ¥Ii,'/! <.' .
                                                 SUMMARY OF THE DOCUMENT TO BE SERVED

        "~qvl.1:,                                         ELEMENTS ESSENTIELS DE L'ACTE
:teric\!:,..,,>/
'""""""'""''''
                                Obereinkommen Uber die Zustellung gerichtllcher und au/3.ergerichtlicher Schriftstocke im Ausland
                                       in Zivil- oder Handelssachen, unterzeichnet in Den Haag am 15. November 1965.
                                                                        (Artikel 5 Absatz 4)

                                        Convention on the service abroad of judicial and extrajudicial documents in civil or
                                           commercial matters, signed at The Hague, on the 15th of November, 1965.
                                                                    (article 5, fourth paragraph)

                                                               a                 a
                                           Convention relative la notification l'E!tranger des actes judiciaires au extra-
                                      judiciaires en matiere civile au commerciale, signee a La Haye, le 15 novembre 1965.
                                                                          (article 5, allnea 4)

      Bezeichnung und Anschrift der ersuchenden Stelle:
      Name and address of the requesting authority:
      Nam et adresse de l'autorlte requerante:

      Bezeichnung der Parteien *):
      Particulars of the parties *):
      ldentite des parties *):


        *) Gegebenenfalls Name und Anschrift der an der Obersendung des Schriftstocks interessierten Person.
            If appropriate, identity and address of the person interested in the transmission of the document.
                                                                      a
            S'il ya lieu, identite et adresse de la personne interessee la transmission de l'acte.

       D                                                       GERICHTLICHES SCHRIFTST0CK ")
                                                                   JUDICIAL DOCUMENT ..)
                                                                     ACTE JUDICIAi RE")

      Art und Gegenstand des Schriftstucks:
      Nature and purpose of the document:
      Nature et objet de l'acte:
      Art und Gegenstand des Verfahrens, gegebenenfalls Betrag der
      geltend gemachten Forderung:
      Nature and prupose of the proceedings and, where appropriate, the
      amount in dispute:
      Nature et objet de !'instance, les cas echeant, le montat du ntige:
       Termin und Ort fOr die Einlassung auf das Verfahren **):
       Date and place for entering appearance **):
       Date et lieu de la comparution **):
       Gericht, das die Entscheidung erlassen hat **):
       Court which has given judgment**):
       Juridiction qui a rendu la decision **):
       Datum der Entscheidung **):
       Date of judgment **):
       Date de la decision **):
      Jm Schrlftstock vermerkte Fristen **):
      Time limits stated in the document**):
      Indication des dE!lais figurant dans l'acte **):



       D                                                  AUSSERGERICHTLICHES SCHRIFTST0CK '')
                                                               EXTRAJUDICIAL DOCUMENT")
                                                                ACTE EXTRAJUDJCIAIRE ")

       Art und Gegenstand des Schriftstocks:
       Nature and purpose of the document:
       Nature et objet de l'acte:
       Im Schriftstock vermerkte Fristen **):
       Time limits stated in the document**):
       Indication des dE!lais figurant dans l'acte **):

       **) Unzutreffendes streichen. / Delete if inappropriate. / Rayer les metions inutiles.
Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 7 of 66 Page ID #:323




                     SUMMARY OF THE DOCUMENT TO BE SERVED
     Convention on the service abroad of judicial and extrajudicial documents in civil or commercial
                           matters, signed at The Hague, November 15, 1965.

                                       (article 5, fourth paragraph)
Name and address of the requesting authority:   ABC Legal Services
                                                633 Yesler Way
                                                Seattle, WA 98104
                                                United States of America

Particulars of the parties:
       PROXIMA BETA PTE. LIMITED D/B/A                 vs. ANDREW MARTIN A/K/A ASYHOLE; ET AL.,
       "TENCENT GAMES" A SINGAPORE
       CORPORATION, AND KROFTON, INC., A
       KOREA CORPORATION,

                                       JUDICIAL DOCUMENT*
Nature of the document:
To  give notice to the Defendant of the institution against him of a
________________________________________________________________________________________
civil    lawsuit.
________________________________________________________________________________________

Nature and purpose of the proceedings and, where appropriate, the amount in dispute:
________________________________________________________________________________________
 Plaintiff is seeking to recover civil damages and other relief,
 amount to be determined in court.
________________________________________________________________________________________

Date and place for entering appearance:*
Defendant    has twenty one days from receipt of the accompanying
________________________________________________________________________________________
Summons   to  make a written appearance, address is noted on the Summons.
________________________________________________________________________________________

Court which has given judgment:*
________________________________________________________________________________________
N/A
________________________________________________________________________________________

Date of judgment:*
N/A
________________________________________________________________________________________
Time limits stated in the document:*
     Hearing Date:

                                   EXTRAJUDICIAL DOCUMENT*
Name and purpose of the document:
 N/A
________________________________________________________________________________________
________________________________________________________________________________________
Time limits stated in the document:*
 N/A
________________________________________________________________________________________



       Tracking #: 0067225279                              USM-94 (Est. 11/22/77)
                                                           (Formerly OBD-116, which was formally LAA-116, both of which may still be used)
                                                           * Delete if inappropriate
    Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 8 of 66 Page ID #:324



                              SUMMARY OF THE DOCUMENT TO BE SERVED
  Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters,
                             signed at The Hague, the 15th of November 1965

             Identité et adresse du destinataire / Identity and address of the addressee / -----:

                                   ANDRE SWIRSZCZUK A/K/A GIRABALDI
                                   DR. WILHELM-KULZ-STRASSE 12
                                   07407, RUDOLSTADT, GERMANY



                                  IMPORTANT
LE DOCUMENT CI-JOINT EST DE NATURE JURIDIQUE ET PEUT AFFECTER VOS DROITS ET
OBLIGATIONS. LES «ELEMENTS ESSENTIELS DE L’ACTE» VOUS DONNENT QUELQUES
INFORMATIONS SUR SA NATURE ET SON OBJET. IL EST TOUTEFOIS INDISPENSABLE DE LIRE
ATTENTIVEMENT LE TEXTE MEME DU DOCUMENT. IL PEUT ETRE NECESSAIRE DE DEMANDER UN
AVIS JURIDIQUE.

SI VOS RESSOURCES SONT INSUFFISANTES, RENSEIGNEZ-VOUS SUR LA POSSIBILITE D’OBTENIR
L’ASSISTANCE JUDICIAIRE ET LA CONSULTATION JURIDIQUE SOIT DANS VOTRE PAYS SOIT DANS
LE PAYS D’ORIGINE DU DOCUMENT.

LES DEMANDES DE RENSEIGNEMENTS SUR LES POSSIBILITES D’OBTENIR L’ASSISTANCE
JUDICIAIRE OU LA CONSULTATION JURIDIQUE DANS LE PAYS D’ORIGINE PEUVENT ETRE

                                     IMPORTANT
THE ENCLOSED DOCUMENT IS OF A LEGAL NATURE AND MAY AFFECT YOUR RIGHTS AND
OBLIGATIONS. THE ‘SUMMARY OF THE DOCUMENT TO BE SERVED’ WILL GIVE YOU SOME
INFORMATION ABOUT ITS NATURE AND PURPOSE. YOU SHOULD HOWEVER READ THE DOCUMENT
ITSELF CAREFULLY. IT MAY BE NECESSARY TO SEEK LEGAL ADVICE.

IF YOUR FINANCIAL RESOURCES ARE INSUFFICIENT YOU SHOULD SEEK INFORMATION ON THE
POSSIBILITY OF OBTAINING LEGAL AID OR ADVICE EITHER IN THE COUNTRY WHERE YOU LIVE OR
IN THE COUNTRY WHERE THE DOCUMENT WAS ISSUED.

ENQUIRIES ABOUT THE AVAILABILITY OF LEGAL AID OR ADVICE IN THE COUNTRY WHERE THE
DOCUMENT WAS ISSUED MAY BE DIRECTED TO:
           UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

Il est recommandé que les mentions imprimées dans cette note soient rédigées en langue française et en
langue anglaise et le cas échéant, en outre, dans la langue ou l’une des langues officielles de l’Etat d’origine
de l’acte. Les blancs pourraient être remplis soit dans la langue de l’Etat où le document doit être adressé, soit
en langue française, soit en langue anglaise.

It is recommended that the standard terms in the notice be written in English and French and where
appropriate also in the official language, or one of the official languages of the State in which the document
originated. The blanks could be completed either in the language of the State to which the documents is to be
sent, or in English or French.
          Tracking #: 0067225279                            USM-94 (Est. 11/22/77)
                                                            (Formerly OBD-116, which was formally LAA-116, both of which may still be used)
                                                            * Delete if inappropriate
    Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 9 of 66 Page ID #:325




                              REQUEST
     FOR SERVICE ABROAD OF JUDICIAL OR EXTRAJUDICIAL DOCUMENTS
                     Convention on the service abroad of judicial and extrajudicial documents in civil or
                              commercial matters, signed at The Hague, November 15, 1965.
             Identity and address of the applicant                                               Address of receiving authority
    ABC Legal Services                                                           Thüringer Justizministerium
    633 Yesler Way                                                               WernerSeelenbinder-Strasse 5
    Seattle, WA 98104                                                            99096 Erfurt, Germany
    United States of America                                                     +49 (361) 37-95000

       Authorized applicant pursuant to public law 97-351 of Feb. 26, 1983
         which amended rule 4(c) 2(a) Federal Rules of Civil Procedure

The undersigned applicant has the honour to transmit-in-duplicate the documents listed below and, in
conformity with article 5 of the above-mentioned Convention, requests prompt service of one copy thereof
on the addressee, i.e.;
     (identity and address)
    ANDRE SWIRSZCZUK A/K/A GIRABALDI
    DR. WILHELM-KULZ-STRASSE 12
    07407, RUDOLSTADT, GERMANY

    DOB:                                       Phone:


    (a) in accordance with the provisons of sub-paragraph (a) of the first paragraph of article 5 of the Convention.*
    (b) in accordance with the following particular method (sub-paragraph (b) of the first paragraph of article 5):*


    (c) by delivery to the addressee, if he accepts it voluntarily (second paragraph of aticle 5).*

    The authority is requested to return or to have returned to the applicant a copy of the documents – and of the
    annexes* – with a certificate as provided on the reverse side.

    Hearing Date:

    List of Documents:
       SUMMONS IN A CIVIL ACTION; COMPLAINT                                  Done at Seattle, Washington USA, on Mar 25 2021
       FOR: (1) TRAFFICKING IN CIRCUMVENTION
       DEVICES: (2) INTENTIONAL INTERFERENCE                                 Signature and/or stamp
       WITH CONTRACTUAL RELATIONS: (3) UNFAIR
       COMPETITION; CIVIL COVER SHEET;
       CERTIFICATE OF INTERESTED PARTIES AND
       CORPORATE DISCLOSURES




            Tracking #: 0067225279                                             USM-94 (Est. 11/22/77)
                                                                               (Formerly OBD-116, which was formally LAA-116, both of which may still be used)
                                                                               * Delete if inappropriate
Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 10 of 66 Page ID #:326




                                            CERTIFICATE

The undersigned authority has the honour to certify, in conformity with article 6 of the Convention,

1) that the document has been served*
        the (date) ______________________________________________________________________
        at (place, street, number) ___________________________________________________________
                                  _____________________________________________________________

       in one of the following methods authorized by article 5:
                   (a) in accordance with the provisions of sub-paragraph (a)
                      of the first paragraph of article 5 of the Convention.*
                  (b) in accordance with the following particular method:*
                      ________________________________________________________________________
                      ________________________________________________________________________
                  (c) by delivery to the addressee, who accepted it voluntarily.*

       The documents referred to in the request have been delivered to:
              (identity and description of person)
                     ________________________________________________________________________
                     ________________________________________________________________________
              relationship to the addressee family, business, or other
                     ________________________________________________________________________

2) that the document has not been served, by reason of the following facts:*
        ____________________________________________________________________________________
        ____________________________________________________________________________________

In conformity with the second paragraph of article 12 of the Convention, the applicant is requested to pay or
reimburse the expenses detailed in the attached statement.*

Annexes

Documents returned:
________________________________________
________________________________________                Done at __________________, the ___________
________________________________________
________________________________________                Signature and/or stamp

In appropriate cases, documents establishing
the service:                                            ________________________________________
________________________________________
________________________________________
________________________________________
________________________________________



      Tracking #: 0067225279                               USM-94 (Est. 11/22/77)
                                                           (Formerly OBD-116, which was formally LAA-116, both of which may still be used)
                                                           * Delete if inappropriate
         Case 2:21-cv-02056-MWF-JEM
                Case 2:21-cv-02056 Document
                                     Document
                                            1 Filed
                                              30 Filed
                                                    03/05/21
                                                        07/30/21
                                                              PagePage
                                                                   1 of 21
                                                                        11 ofPage
                                                                              66 Page
                                                                                  ID #:1ID #:327



                  1 MARC E. MAYER (SBN 190969)
                      mem@msk.com
                  2 KARIN G. PAGNANELLI (SBN 174763)
                      kgp@msk.com
                  3 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                  4 Los Angeles, CA 90067-3120
                    Telephone: (310) 312-2000
                  5 Facsimile: (310) 312-3100
                  6 Attorneys for Plaintiffs
                  7
                  8                        UNITED STATES DISTRICT COURT
                  9                       CENTRAL DISTRICT OF CALIFORNIA
                 10                      WESTERN DIVISION - SPRING STREET
                 11 PROXIMA BETA PTE. LIMITED,                     CASE NO. 2:21-cv-2056
                    d/b/a “Tencent Games” a Singapore
                 12 Corporation, and KRAFTON, INC., a              COMPLAINT FOR:
                    Korea Corporation,
                 13                                                (1) TRAFFICKING IN
                                 Plaintiffs,                       CIRCUMVENTION DEVICES;
                 14
                           v.                                      (2) INTENTIONAL
                 15                                                INTERFERENCE WITH
                    ANDREW MARTIN a/k/a Asyhole;                   CONTRACTUAL RELATIONS;
                 16 ANDRE SWIRSZCZUK a/k/a
                    Girabaldi; SAMAD AHMED a/k/a                   (3) UNFAIR COMPETITION
                 17 Samad Hossain a/k/a Haxsamad, a/k/a
                    Sharpshooter Bangladesh and DOES 1             Demand For Jury Trial
                 18 through 6, inclusive,
                 19               Defendants.
                 20
                 21         Proxima Beta PTE. Limited d/b/a “Tencent Games” (“Tencent”) and
                 22 Krafton, Inc. (“Krafton”) (collectively, “Plaintiffs”) aver as follows:
                 23
                 24                            PRELIMINARY STATEMENT
                 25         1.    Collectively, Plaintiffs own, operate, and/or publish the online
                 26 multiplayer game titled “Player Unknown’s Battlegrounds Mobile” (“PUBGM”).
                 27 By this lawsuit, Plaintiffs seek to put a stop to the Defendants’ unlawful, for-profit
    Mitchell     28 sale and distribution of malicious software products designed to harm PUBGM’s
  Silberberg &
   Knupp LLP
12945486.4
         Case 2:21-cv-02056-MWF-JEM
                Case 2:21-cv-02056 Document
                                     Document
                                            1 Filed
                                              30 Filed
                                                    03/05/21
                                                        07/30/21
                                                              PagePage
                                                                   2 of 21
                                                                        12 ofPage
                                                                              66 Page
                                                                                  ID #:2ID #:328



                  1 multiplayer experience by enabling members of the public to gain unfair
                  2 competitive advantages (i.e. to cheat) in PUBGM.
                  3         2.     Defendants are a group of individuals working in concert under
                  4 various business or trade names, including “GMSPack,” “Sharpshooter,”
                  5 “AutoSkillz” and “CheatNinja.” CheatNinja, purportedly a joint effort between the
                  6 owners of GMSPack, Sharpshooter, and AutoSkillz, has described itself as “the
                  7 leading mobile game cheat developer and publisher since 2018.” Defendants,
                  8 largely doing business under the CheatNinja business name and via the CheatNinja
                  9 website (www.cheatninja.com), are in the business of creating, marketing, selling,
                 10 distributing, otherwise exploiting a portfolio of malicious cheats and hacks for
                 11 PUBGM, including the “SharpShooter PUBG Mobile Android Cheat” and the
                 12 “SharpShooter PUBG Mobile iOS Cheat” (collectively, the “Cheating Software”).
                 13 The Cheating Software enables players to manipulate PUBGM to their personal
                 14 advantage, such as by automatically aiming weapons, revealing the locations of
                 15 opponents, and allowing the player to see a vast array of information that otherwise
                 16 would be obscured.
                 17         3.     Defendants’ conduct has caused, and is continuing to cause, massive
                 18 and irreparable harm to Plaintiffs and their business interests. The commercial
                 19 success of Plaintiffs’ business depends upon its games being enjoyable and fair for
                 20 all players, and Plaintiffs spend an enormous amount of time and money to ensure
                 21 that this is the case. Defendants’ sale and distribution of the Cheating Software,
                 22 especially in the United States, has caused Plaintiffs to lose millions of dollars in
                 23 revenue, and to suffer irreparable damage to their goodwill and reputation.
                 24         4.     In creating, marketing, selling, servicing, and distributing the
                 25 Cheating Software, Defendants have engaged in numerous unlawful acts under
                 26 United States and California law. Defendants have violated Section 1201 of the
                 27 Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. § 1201(b)(1), by selling,
    Mitchell     28 importing, offering, providing, and otherwise trafficking in technologies that
  Silberberg &
   Knupp LLP
12945486.4
                                                                2
         Case 2:21-cv-02056-MWF-JEM
                Case 2:21-cv-02056 Document
                                     Document
                                            1 Filed
                                              30 Filed
                                                    03/05/21
                                                        07/30/21
                                                              PagePage
                                                                   3 of 21
                                                                        13 ofPage
                                                                              66 Page
                                                                                  ID #:3ID #:329



                  1 circumvent or evade technologies used by Plaintiffs to detect the Cheating
                  2 Software and protect the integrity and commercial value of PUBGM. Defendants
                  3 also have knowingly, intentionally, and maliciously interfered with and disrupted
                  4 the user contracts Plaintiffs have with their customers in the United States, which
                  5 explicitly prohibit the precise type of cheating that Defendants enable by their
                  6 Cheating Software. Defendants not only know that their conduct is unlawful, but
                  7 they engage in such conduct with the deliberate intent to harm Plaintiffs and their
                  8 business. Plaintiffs are entitled to monetary damages, injunctive and other
                  9 equitable relief, and punitive damages against Defendants.
                 10
                 11                            JURISDICTION AND VENUE
                 12         5.     This is a civil action seeking damages, injunctive relief, and other
                 13 equitable relief under the anti-circumvention provisions of the DMCA, 17 U.S.C. §
                 14 1201; and the laws of the State of California.
                 15         6.     This Court has subject matter jurisdiction over Plaintiffs’ claims for
                 16 copyright infringement and violation of the DMCA pursuant to 28 U.S.C. §§ 1331
                 17 and 1338(a). Pursuant to 28 U.S.C. § 1367, this Court has supplemental
                 18 jurisdiction over Plaintiffs’ state law claims for intentional interference with
                 19 contract and unfair competition, which are so related to Plaintiffs’ claims under the
                 20 DMCA as to be part of the same case or controversy.
                 21         7.     This Court has personal jurisdiction over Defendants because they
                 22 have purposefully directed their activities at the United States, and at California in
                 23 particular, have purposefully availed themselves of the benefits of doing business
                 24 in California, and have established a continuing presence in California. Plaintiffs
                 25 are informed and believe, and on that basis allege, that, without limitation:
                 26                (a)   Defendants conduct extensive and ongoing business with users
                 27 in the United States and the State of California;
    Mitchell     28
  Silberberg &
   Knupp LLP
12945486.4
                                                                3
         Case 2:21-cv-02056-MWF-JEM
                Case 2:21-cv-02056 Document
                                     Document
                                            1 Filed
                                              30 Filed
                                                    03/05/21
                                                        07/30/21
                                                              PagePage
                                                                   4 of 21
                                                                        14 ofPage
                                                                              66 Page
                                                                                  ID #:4ID #:330



                  1                (b)    Defendants distribute the Cheating Software in the United
                  2 States and the State of California, advertise and market the Cheating Software in
                  3 the United States and the State of California, and communicate directly with users
                  4 in the United States and in the State of California, including for the purposes of
                  5 soliciting purchases of the Cheating Software by such users and providing
                  6 technical support for the Cheating Software;
                  7                (c)    Defendants have entered into, and continue to enter into,
                  8 contracts with individuals in the United States and in the State of California,
                  9 including contracts pursuant to which these individuals license from Defendants
                 10 the right to install and use the Cheating Software. In return for such licenses,
                 11 Defendants receive ongoing recurring daily, weekly, or monthly payments from
                 12 individuals in the United States and the State of California; and
                 13                (d)    Defendants contract with entities located in the United States
                 14 and the State of California in connection with their businesses. This includes, for
                 15 example, domain name registries, hosting or content delivery services, as well as
                 16 credit card processors and merchant banks.
                 17         8.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
                 18 because this is a judicial district in which a substantial part of the events giving rise
                 19 to the claims occurred, and/or in which Plaintiffs’ injury was suffered.
                 20
                 21                                     THE PARTIES
                 22         9.     Plaintiff Proxima Beta d/b/a “Tencent Games” is a Singapore-based
                 23 corporation and a member of the Tencent group of companies. Tencent publishes
                 24 and operates the popular online mobile game PUBG Mobile (or “PUBGM”) in the
                 25 United States.
                 26         10.    Plaintiff Krafton, Inc. is a South Korea-based video game
                 27 development and publishing company in the business of creating, distributing, and
    Mitchell     28 maintaining a portfolio of computer and console games. Krafton is the successor
  Silberberg &
   Knupp LLP
12945486.4
                                                                4
         Case 2:21-cv-02056-MWF-JEM
                Case 2:21-cv-02056 Document
                                     Document
                                            1 Filed
                                              30 Filed
                                                    03/05/21
                                                        07/30/21
                                                              PagePage
                                                                   5 of 21
                                                                        15 ofPage
                                                                              66 Page
                                                                                  ID #:5ID #:331



                  1 in interest to the company PUBG Corporation and is the owner of U.S. copyrights
                  2 in PUBGM.
                  3         11.   Plaintiffs are informed and believe, and on that basis allege, that
                  4 Defendant Andrew Martin (a/k/a Asyhole) is an individual residing in Canyon
                  5 Country, California. Plaintiffs are informed and believe, and on that basis allege,
                  6 that Martin has been a high-level employee of two prominent providers of
                  7 Cheating Software, “GMSPack” and “Autoskillz,” including through CheatNinja’s
                  8 predecessor website at www.gmspack.com, and is or has been among the chief
                  9 moderators or administrators of the CheatNinja.com website. In that role, Martin
                 10 markets, advertises, promotes, and otherwise facilitates the sale of the Cheating
                 11 Software.
                 12         12.   Plaintiffs are informed and believe, and on that basis allege, that
                 13 Defendant Andre Swirszczuk (a/k/a Geribaldi) is an individual residing in or about
                 14 Rudolstadt, Germany. Plaintiffs are informed and believe, and on that basis allege,
                 15 that Swirszczuk is one of the founders of two prominent providers of Cheating
                 16 Software, “Autoskillz” and “Sharpshooter Corporation,” and is among the lead
                 17 developers and/or marketers of the Cheating Software. Plaintiffs are informed and
                 18 believe, and on that basis allege, that Swirszczuk also is or has been one of the
                 19 administrators of the website www.sharpshooterdevelopers.com, which has
                 20 promoted the Cheating Software offered by www.gmspack.com and provided links
                 21 to the CheatNinja.com website. Swirszczuk has claimed that among the goals of
                 22 the Sharpshooter Project is to “create a new market for PC-like mobile Multiplayer
                 23 Hacks” and create “the worlds[sic] biggest CHEATERCOMMUNITY in the
                 24 History of mobile Games.” Plaintiffs are informed and believe, and on that basis
                 25 allege, that Swirszczuk is and/or has been among the individuals chiefly
                 26 responsible for creating, producing, maintaining, marketing, advertising,
                 27 supporting, and monetizing the Cheating Software.
    Mitchell     28
  Silberberg &
   Knupp LLP
12945486.4
                                                               5
         Case 2:21-cv-02056-MWF-JEM
                Case 2:21-cv-02056 Document
                                     Document
                                            1 Filed
                                              30 Filed
                                                    03/05/21
                                                        07/30/21
                                                              PagePage
                                                                   6 of 21
                                                                        16 ofPage
                                                                              66 Page
                                                                                  ID #:6ID #:332



                  1         13.   Plaintiffs are informed and believe, and on that basis allege, that
                  2 Defendant Samad Ahmed a/k/a Samad Hossain a/k/a Haxsamad, a/k/a
                  3 Sharpshooter Bangladesh is an individual residing in or about Cumilla,
                  4 Bangladesh. Plaintiffs are informed and believe, and on that basis allege, that
                  5 Hossain distributes and re-sells the Cheating Software through the website
                  6 www.cheatninja.io.
                  7         14.   Plaintiffs are informed and believe, and on that basis allege, that
                  8 defendant Doe 1 a/k/a Glacier, Doe 2 a/k/a lllllllll, Doe 3 a/k/a MRMTT, and Doe
                  9 4 a/k/a Sanguis are or were administrators of the CheatNinja website and message
                 10 board and/or their predecessor versions at www.gmspack.com. In that role, these
                 11 individuals communicate with Plaintiffs’ customers in order to support and enable
                 12 their use of the Cheating Software, and serve as liaison to, and/or themselves
                 13 operate as, developers of the Cheating Software. Among other activities, Glacier
                 14 and lllllllll assist customers in operating the Cheating Software, give advice to
                 15 customers as to how to avoid being caught or detected by Plaintiffs for using the
                 16 Cheating Software, and communicate to users about updates and improvements to
                 17 the Cheating Software. Glacier and lllllllll also are involved in recruiting, hiring,
                 18 and communicating with individual resellers of the Cheating Software. The true
                 19 names and capacities, whether individual, corporate, associate, or otherwise, of
                 20 Glacier and lllllllll are unknown to Plaintiffs, which have therefore sued said
                 21 Defendants by such aliases and fictitious names.
                 22         15.   Plaintiffs are informed and believe, and on that basis allege, that Doe
                 23 5 a/k/a Rolan and Doe 6 a/k/a SSshooter are, along with Martin, “Global
                 24 Moderators” of Cheat Ninja, and/or its predecessor website at www.gmspack.com.
                 25 In that role, these individuals market, advertise, promote, and otherwise facilitate
                 26 the sale of the Cheating Software, including by recruiting, hiring, and
                 27 communicating with individual “resellers” of the Cheating Software. The true
    Mitchell     28 names and capacities, whether individual, corporate, associate, or otherwise, of
  Silberberg &
   Knupp LLP
12945486.4
                                                               6
         Case 2:21-cv-02056-MWF-JEM
                Case 2:21-cv-02056 Document
                                     Document
                                            1 Filed
                                              30 Filed
                                                    03/05/21
                                                        07/30/21
                                                              PagePage
                                                                   7 of 21
                                                                        17 ofPage
                                                                              66 Page
                                                                                  ID #:7ID #:333



                  1 Rolan and SSshooter are unknown to Plaintiffs, which have therefore sued said
                  2 Defendants by such aliases and fictitious names.
                  3         16.    The true names and capacities, whether individual, corporate,
                  4 associate, or otherwise, of the Doe defendants are unknown to Plaintiffs, which
                  5 have therefore sued said defendants by such aliases and fictitious names. These
                  6 defendants include individuals whose real identities are not yet known to Plaintiffs,
                  7 but who are acting in concert with one another, often under the guise of Internet
                  8 aliases, in committing the unlawful acts alleged herein. Plaintiffs will seek leave to
                  9 amend this complaint to state their true names and capacities once said
                 10 Defendants’ identities and capacities are ascertained. Plaintiffs are informed and
                 11 believe, and on that basis aver, that all Defendants sued herein are liable to
                 12 Plaintiffs as a result of their participation in all or some of the acts set forth in this
                 13 Complaint. (All of the aforementioned Defendants, both the named Defendants
                 14 and the Doe Defendants, are referred to herein collectively as “Defendants.”)
                 15         17.    Plaintiffs are informed and believe, and on that basis allege, that at all
                 16 times mentioned in this complaint, each of the Defendants was the agent of each of
                 17 the other Defendants and, in taking all actions averred in this Complaint, each was
                 18 acting within the course and scope of such agency.
                 19
                 20                       FACTS APPLICABLE TO ALL CLAIMS
                 21                                       PUBG Mobile
                 22         18.    Tencent Games is the operator and publisher of the video game titled
                 23 “Player Unknown’s Battlegrounds Mobile” (“PUBGM”) in the United States.
                 24 PUBGM is the mobile version of the immensely popular game “Player Unknown’s
                 25 Battlegrounds” (“PUBG”), owned and distributed by PUBG Corporation.
                 26         19.    PUBGM is a mobile game app available for both Android and Apple
                 27 (iOS) devices, such as smartphones, tablets, and other portable devices. Like the
    Mitchell     28 original game, PUBGM is a fast-paced online action and survival game. In its
  Silberberg &
   Knupp LLP
12945486.4
                                                                  7
         Case 2:21-cv-02056-MWF-JEM
                Case 2:21-cv-02056 Document
                                     Document
                                            1 Filed
                                              30 Filed
                                                    03/05/21
                                                        07/30/21
                                                              PagePage
                                                                   8 of 21
                                                                        18 ofPage
                                                                              66 Page
                                                                                  ID #:8ID #:334



                  1 classic, “Battle Royale” mode, up to 100 players compete to be the last one
                  2 standing in a fight-to-the-death competition. In this mode, players parachute onto
                  3 a large, computer generated battlefield; scrounge for weapons, armor, vehicles, and
                  4 other survival tools (e.g., bandages, backpacks, camouflage), and attempt to
                  5 eliminate other players and remain alive while the battlefield shrinks in size.
                  6 PUBGM also offers smaller eight-player matches and a “zombies” mode, where a
                  7 small group of players attempts to remain alive against dozens of computer-
                  8 controlled zombie opponents.
                  9         20.    PUBGM matches are intense and highly competitive affairs, with each
                 10 participant vying for a limited number of weapons, ammunition, vehicles, health
                 11 packs, and other materials that the player needs to survive. Players of PUBGM
                 12 may play the game casually or in “ranked” matches for a place on a global
                 13 leaderboard. Additionally, PUBGM is played in thousands of “esports”
                 14 tournaments around the world, many of which offer cash prizes to the winner or
                 15 winners. These tournaments draw hundreds or thousands of viewers and dedicated
                 16 fans. Highly ranked players also often enjoy paid positions with team
                 17 organizations, lucrative endorsement deals, and income from paid subscriptions to
                 18 hugely popular live streams of game play.
                 19         21.    The success of PUBGM rests in part on Plaintiffs’ ability to offer a
                 20 consistently compelling player experience so that their customers remain invested
                 21 in the game and play it for a sustained period of time. Especially given the
                 22 substantial competition and live stream economy that has grown with, and around,
                 23 PUBGM, a vital part of that player experience is the fairness and integrity of the
                 24 game. Accordingly, Plaintiffs invest an enormous amount of time and money to
                 25 ensure that all players stand on equal footing and have a fair chance to defeat their
                 26 opponents and progress in the game. Maintaining proper game balance is
                 27 absolutely critical to the game’s success. If that balance is artificially upset, or if
    Mitchell     28 there is a perception that players are cheating or have an unfair advantage, then
  Silberberg &
   Knupp LLP
12945486.4
                                                                 8
         Case 2:21-cv-02056-MWF-JEM
                Case 2:21-cv-02056 Document
                                     Document
                                            1 Filed
                                              30 Filed
                                                    03/05/21
                                                        07/30/21
                                                              PagePage
                                                                   9 of 21
                                                                        19 ofPage
                                                                              66 Page
                                                                                  ID #:9ID #:335



                  1 players will grow frustrated with the game and stop playing. That, in turn, could
                  2 disrupt and/or destroy the entire PUBGM community.
                  3
                  4               Plaintiffs’ Efforts To Protect Against Hackers And Cheaters
                  5         22.     Because PUBGM is such a popular game, unscrupulous individuals
                  6 and companies such as Defendants constantly seek to exploit the game for their
                  7 own personal gain and profit, knowing that by doing so they are ruining the
                  8 experience for other players and harming Plaintiffs and their business interests.
                  9 For this reason, Plaintiffs undertake tremendous effort to protect the integrity of the
                 10 game through both technical and contractual means.
                 11         23.     First, in order to prevent users from cheating or otherwise unfairly
                 12 exploiting PUBGM, the game contains a number of technological measures
                 13 designed to detect whether players are using software that allows them to cheat in
                 14 the game. When detected, the players are prevented from accessing and playing
                 15 PUBGM. As a result, for any hack or cheat software to be effective, it must be
                 16 designed to prevent or avoid detection. For years, Defendants have been playing a
                 17 “cat-and-mouse” game, such that each time new or improved technology that
                 18 detects whether a player use of the Cheating Software is developed or deployed,
                 19 Defendants update or modify the Cheating Software to avoid and/or circumvent
                 20 those technological measures.
                 21         24.     Second, in order to access, download, or play PUBGM, users must
                 22 create and register a PUBGM account, and in doing so must expressly manifest
                 23 their assent to the End User License Agreement and Terms of Use (collectively,
                 24 the “TOU.”) The entire text of the TOU is displayed to users at the time they
                 25 register for a PUBG account, as well as each time the TOU is updated. The TOU
                 26 is available in its entirety online at pubgmobile.com/terms.html.
                 27         25.     The TOU includes a conditional, limited license agreement between
    Mitchell     28 Tencent and its users. Under the TOU, Tencent licenses the right to download,
  Silberberg &
   Knupp LLP
12945486.4
                                                                 9
         Case 2:21-cv-02056-MWF-JEM
               Case 2:21-cv-02056 Document
                                     Document
                                           1 Filed
                                              30 03/05/21
                                                   Filed 07/30/21
                                                             Page Page
                                                                  10 of 21
                                                                        20 ofPage
                                                                              66 Page
                                                                                  ID #:10
                                                                                        ID #:336



                  1 copy, install, and play PUBGM, subject to certain terms, restrictions, and
                  2 conditions. Among other provisions, the TOU expressly prohibits players from
                  3 “us[ing] cheats, exploits, automation software or any unauthorized third party
                  4 software designed to modify or interfere with [PUBGM]” or from “disabl[ing] or
                  5 circumvent[ing]” any technical measures designed to prevent unauthorized uses of
                  6 PUBGM.
                  7         26.   PUBGM is made available to the public exclusively through
                  8 Plaintiffs’ proprietary servers and matchmaking system. Thus, it is not possible for
                  9 a user to lawfully obtain access to or play PUBGM without expressly consenting to
                 10 the TOU.
                 11
                 12                      Defendants And Their Unlawful Conduct
                 13         27.   Plaintiffs are informed and believe, and on that basis allege, that
                 14 Defendants collectively are or were engaged in developing, updating, marketing,
                 15 distributing, selling, and supporting the PUBGM Cheating Software, including the
                 16 “SharpShooter PUBG Mobile Android Cheat” and the “SharpShooter PUBG
                 17 Mobile iOS Cheat.” Defendants have marketed, sold, and offered customer
                 18 support for the PUBGM Cheating Software via the CheatNinja website and
                 19 through authorized “resellers” that, in turn, advertise the Cheating Software
                 20 through message board postings on the CheatNinja website and other websites
                 21 dedicated to hacking and cheating.
                 22         28.   The CheatNinja website claimed that CheatNinja is the “leading
                 23 mobile cheat developer & publisher since 2018.” CheatNinja is a “rebrand” of
                 24 three pre-existing cheating and hacking developers and sellers that purportedly
                 25 “joined forces”: “Autoskillz,” “SharpShooter,” and “GMSPack.” According to the
                 26 CheatNinja website, “Autoskillz” is “one of the world’s first game cheat
                 27 developer[sic] to explore the mobile landscape;” “Sharpshooter” is a “top mobile
    Mitchell     28 cheat developer” whose software “laid the foundation of the mobile cheat
  Silberberg &
   Knupp LLP
12945486.4
                                                              10
         Case 2:21-cv-02056-MWF-JEM
               Case 2:21-cv-02056 Document
                                     Document
                                           1 Filed
                                              30 03/05/21
                                                   Filed 07/30/21
                                                             Page Page
                                                                  11 of 21 ofPage
                                                                              66 Page
                                                                                  ID #:11
                                                                                        ID #:337



                  1 industry;” and “GMSPack” is a “professional cheat sales team, dedicated to
                  2 providing technical support, marketing and promotion services for individual
                  3 developers and teams through cheats’ life cycle.” Plaintiffs are informed and
                  4 believe, and on that basis allege, that in addition to selling preexisting software
                  5 products, CheatNinja offers publishing services (i.e., marketing, distribution,
                  6 customer support, and other related services) to third party developers who have
                  7 created cheating software and wish to market and sell that software to the public.
                  8         29.   Among the products offered for sale by CheatNinja (and, formerly, by
                  9 GMSPack and other predecessor websites) is the PUBGM Cheating Software. The
                 10 Cheating Software, first offered through www.gmspack.com and then through the
                 11 CheatNinja website, purports to enable PUBGM players to cheat in the game by,
                 12 inter alia, automatically aiming a player’s weapon, expanding a player’s field of
                 13 vision, illuminating opponents, and displaying information such as the locations
                 14 and health status of hidden or obscured opponents or the location of “valuable
                 15 items.” For example, CheatNinja advertises the SharpShooter PUBG Mobile
                 16 Android cheat as follows:
                 17               The first and most advanced PUBG Mobile external
                 18               cheat. Win games with ease.
                 19               Keep track of the status and exact location of all enemies
                 20               at all times with player ESP (boxes, skeletons, HP,
                                  distance, weapons, etc.), and with precise aimbot lets you
                 21               instantly lock on and kill them from hundreds of meters
                 22               away. Highly customizable loot ESP makes you never
                                  miss any valuable items ever again.
                 23
                 24               Lead the leaderboard, unlock game content faster, earn
                                  more rewards, and lead your teammates to one victory
                 25               after another!
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12945486.4
                                                               11
         Case 2:21-cv-02056-MWF-JEM
               Case 2:21-cv-02056 Document
                                     Document
                                           1 Filed
                                              30 03/05/21
                                                   Filed 07/30/21
                                                             Page Page
                                                                  12 of 21
                                                                        22 ofPage
                                                                              66 Page
                                                                                  ID #:12
                                                                                        ID #:338



                  1         30.    Depicted below is a screen capture of a player using the Cheating
                  2 Software in PUBGM. Some of the advertised features of the Cheating Software
                  3 can be seen in this screen capture, including the use of ESP (Extra Sensory
                  4 Perception), which allows players to see objects, non-player characters, and
                  5 opponents (including player names and health information) through walls and
                  6 other terrain.
                  7
                  8
                  9
                 10
                 11
                 12
                 13
                 14
                 15
                            31.    Plaintiffs are informed and believe, and on that basis allege, that
                 16
                      Defendants do not sell the Cheating Software directly from their websites,
                 17
                      including the GMS Pack and CheatNinja websites. Instead, Defendants recruit a
                 18
                      network of authorized “resellers,” who, in turn, sell licenses to use the Cheating
                 19
                      Software. As explained on the CheatNinja website: “We have a large user base
                 20
                      and a worldwide sales network to provide professional marketing and promotion
                 21
                      services.” In order to become a reseller of the Cheating Software, a prospective
                 22
                      reseller need only fill out a short online application and then be approved by one of
                 23
                      the CheatNinja administrators or moderators, such as Defendants. The “official”
                 24
                      suggested price of a license to download and use the Cheating Software is $38.00
                 25
                      for a monthly subscription and $15.00 for a weekly subscription.
                 26
                            32.    Plaintiffs are informed and believe, and on that basis allege, that the
                 27
                      Cheating Software has been downloaded and used by PUBGM players thousands
    Mitchell     28
  Silberberg &
   Knupp LLP
12945486.4
                                                               12
         Case 2:21-cv-02056-MWF-JEM
               Case 2:21-cv-02056 Document
                                     Document
                                           1 Filed
                                              30 03/05/21
                                                   Filed 07/30/21
                                                             Page Page
                                                                  13 of 21
                                                                        23 ofPage
                                                                              66 Page
                                                                                  ID #:13
                                                                                        ID #:339



                  1 of times, including by players residing in the United States. Plaintiffs also are
                  2 informed and believe that Defendants have made hundreds of thousands of dollars
                  3 from their distribution of, and sale of licenses to, the Cheating Software.
                  4         33.    Plaintiffs are informed and believe, and on that basis allege, that in
                  5 addition to marketing and distributing the Cheating Software, Defendants and other
                  6 CheatNinja representatives provide extensive and ongoing customer support and
                  7 technical assistance. For example, CheatNinja maintains an online message board
                  8 forum (formerly belonging to GMSPack) where representatives, including
                  9 Defendants, provide customers of the Cheating Software information and support
                 10 concerning a variety of topics, such as the status of updates or “patches” to the
                 11 Cheating Software, how to resolve technical issues, and how to purchase and
                 12 extend licenses for the Cheating Software. A very large portion of these message
                 13 boards are dedicated to whether the Software is “safe” (i.e., undetectable by
                 14 PUBGM’s anti-cheat technology) and what to do to avoid being detected by
                 15 Plaintiffs for using unauthorized cheats and hacks. CheatNinja also communicates
                 16 with users via the instant messaging service Telegram and the online “chat room”
                 17 system known as “Discord.”
                 18         34.    Plaintiffs are informed and believe, and on that basis allege, that in
                 19 order for the Cheating Software to operate with PUBGM it necessarily includes
                 20 technology that primarily is designed to avoid, bypass, evade, or otherwise
                 21 circumvent Plaintiffs’ detection measures. Defendants also specifically and
                 22 aggressively advertise and promote the Cheating Software as having been designed
                 23 for this unlawful purpose. For example, on the CheatNinja website, Defendants
                 24 tout that among the “features” of the Cheating Software is their “Superior
                 25 Security.” In Defendants’ own words, “[i]nstead of playing cat and mouse games
                 26 with game developers, we focus on developing techniques for cheating that are
                 27 difficult to detect in the first place.”
    Mitchell     28
  Silberberg &
   Knupp LLP
12945486.4
                                                               13
         Case 2:21-cv-02056-MWF-JEM
               Case 2:21-cv-02056 Document
                                     Document
                                           1 Filed
                                              30 03/05/21
                                                   Filed 07/30/21
                                                             Page Page
                                                                  14 of 21
                                                                        24 ofPage
                                                                              66 Page
                                                                                  ID #:14
                                                                                        ID #:340



                  1         35.   Each time a PUBGM player uses the Cheating Software to cheat in
                  2 PUBGM, he or she violates the TOU, including the provision that specifically
                  3 prohibits players from “us[ing] cheats, exploits, automation software or any
                  4 unauthorized third party software designed to modify or interfere with [PUBGM].”
                  5 Accordingly, Plaintiffs are informed and believe, and on that basis allege, that as a
                  6 result of Defendants’ conduct, thousands or tens of thousands of breaches of these
                  7 contracts have occurred.
                  8         36.   Plaintiffs are informed and believe, and on that basis allege, that
                  9 Defendants are fully aware that the use of the Cheating Software violates the TOU.
                 10 Indeed, in a “pinned” (top priority) post on the CheatNinja message board (titled
                 11 “How to Cheat Like a Pro”), Defendant “Rolan” offered the following “advice”
                 12 (emphasis added):
                 13               “By cheating, you are intentionally breaching the
                 14               game's terms of service. So this is always followed by
                                  some risks. We are the safest cheat provider, but we will
                 15               never claim to be ‘100% impossible to get banned.’
                 16               Anyone who declares this is simply irresponsible.”
                 17 The Cheating Software has no purpose or function other than to enable players to
                 18 violate the TOU by using cheats and exploits. Thus, Defendants’ goal is to ensure
                 19 that their customers continue to receive the benefits of their contracts with
                 20 Plaintiffs while they simultaneously engage in continuing harmful breaches of their
                 21 obligations under these contracts.
                 22         37.   By their conduct, Defendants have caused and continue to cause
                 23 serious harm to PUBGM. Such harm is immediate, massive and irreparable, and
                 24 includes (but is not limited to) the following:
                 25               (a)    Defendants irreparably harm the ability of Plaintiffs’ legitimate
                 26 customers in the United States to enjoy and participate in the online experience
                 27 carefully created by Plaintiffs. That, in turn, causes users to grow dissatisfied with
    Mitchell     28 PUBGM, lose interest, and stop playing.
  Silberberg &
   Knupp LLP
12945486.4
                                                               14
         Case 2:21-cv-02056-MWF-JEM
               Case 2:21-cv-02056 Document
                                     Document
                                           1 Filed
                                              30 03/05/21
                                                   Filed 07/30/21
                                                             Page Page
                                                                  15 of 21
                                                                        25 ofPage
                                                                              66 Page
                                                                                  ID #:15
                                                                                        ID #:341



                  1               (b)    Defendants’ conduct has forced Plaintiffs to spend enormous
                  2 sums of money (and vast amounts of time) attempting to remediate the damage
                  3 caused by the Cheating Software. This includes creating and releasing new
                  4 versions of PUBGM that counteract the Cheating Software, responding to player
                  5 complaints, employing personnel to police the games to detect the use of the
                  6 Cheating Software, and “banning” (i.e., permanently deleting the accounts of)
                  7 users who are using the Cheating Software.
                  8               (c)    Defendants’ conduct harms Plaintiffs’ reputation and results in
                  9 the loss of significant customer goodwill, both in the United States and worldwide.
                 10         38.   Defendants’ conduct has resulted in damage to Plaintiffs in an amount
                 11 to be proven at trial. By Plaintiffs’ estimation, such damage is in the tens or
                 12 hundreds of millions of dollars. Unless and until Defendants are preliminarily or
                 13 permanently enjoined, Plaintiffs will continue to suffer severe harm from the
                 14 Cheating Software.
                 15
                 16                                       COUNT I
                 17                        Trafficking In Circumvention Devices
                 18         39.   Plaintiffs re-allege and incorporate by reference the allegations in
                 19 paragraphs 1 through 38, as if set forth fully herein.
                 20         40.   PUBGM, including but not limited to its source code and audiovisual
                 21 game play environments, is a copyrighted work.
                 22         41.   PUBGM uses a variety of technological measures that are designed to
                 23 detect the use of cheating software and deny access to the game to individuals
                 24 using such software. Such technological measures effectively control access to the
                 25 game, including access to the dynamic audiovisual elements that comprise the
                 26 game.
                 27         42.   The Cheating Software is comprised of or contains technologies,
    Mitchell     28 products, services, devices, components, or parts thereof that primarily are
  Silberberg &
   Knupp LLP
12945486.4
                                                              15
         Case 2:21-cv-02056-MWF-JEM
               Case 2:21-cv-02056 Document
                                     Document
                                           1 Filed
                                              30 03/05/21
                                                   Filed 07/30/21
                                                             Page Page
                                                                  16 of 21
                                                                        26 ofPage
                                                                              66 Page
                                                                                  ID #:16
                                                                                        ID #:342



                  1 designed or produced for the purpose of circumventing technological measures that
                  2 effectively control access to PUBGM.
                  3         43.   The Cheating Software (and/or the portions thereof that circumvent
                  4 PUBG’s anti-cheat technologies) have no commercially significant purpose or use
                  5 other than to circumvent a technological measure that effectively controls access to
                  6 a copyrighted work and that protects the exclusive rights of a copyright owner.
                  7 Without such circumvention measures, the Cheating Software cannot be used and
                  8 will not operate, including because it will be detected and the user will be denied
                  9 access to PUBGM.
                 10         44.   Defendants market the Cheating Software in the United States with
                 11 knowledge that they circumvent PUBMG’s technological detection measures.
                 12 Indeed, Defendants’ marketing specifically touts and advertises that the Cheating
                 13 Software cannot be detected by Plaintiffs.
                 14         45.   As a result of the foregoing, Defendants are offering to the public,
                 15 providing, importing, or otherwise trafficking in technology that violates 17 U.S.C.
                 16 § 1201(a)(2).
                 17         46.   Defendants’ acts constituting DMCA violations have been and
                 18 continue to be performed without the permission, authorization, or consent of
                 19 Plaintiffs.
                 20         47.   Defendants have violated Section 1201 of the DMCA willfully and for
                 21 private commercial gain.
                 22         48.   Defendants’ conduct has caused damage to Plaintiffs and has unjustly
                 23 enriched Defendants, in an amount to be proven at trial.
                 24         49.   As a result of Defendants’ acts and conduct, Plaintiffs have sustained
                 25 and will continue to sustain substantial, immediate, and irreparable injury, for
                 26 which there is no adequate remedy at law. Plaintiffs are informed and believe, and
                 27 on that basis allege, that, unless enjoined and restrained by this Court, Defendants
    Mitchell     28
  Silberberg &
   Knupp LLP
12945486.4
                                                              16
         Case 2:21-cv-02056-MWF-JEM
               Case 2:21-cv-02056 Document
                                     Document
                                           1 Filed
                                              30 03/05/21
                                                   Filed 07/30/21
                                                             Page Page
                                                                  17 of 21
                                                                        27 ofPage
                                                                              66 Page
                                                                                  ID #:17
                                                                                        ID #:343



                  1 will continue to violate Section 1201 of the DMCA. Plaintiffs are entitled to
                  2 injunctive relief to restrain and enjoin Defendants’ continuing unlawful conduct.
                  3         50.   As a direct and proximate result of Defendants’ conduct, pursuant to
                  4 17 U.S.C. § 1203(c), Plaintiffs are entitled to Defendant’s profits attributable to
                  5 their violations of 17 U.S.C § 1201.
                  6         51.   Alternatively, Plaintiffs are entitled to the maximum statutory
                  7 damages, pursuant to 17 U.S.C. § 1203(c)(A), in the amount of $2,500 with respect
                  8 to each violation by Defendants.
                  9         52.   Plaintiffs further are entitled to their attorneys’ fees and full costs
                 10 pursuant to 17 U.S.C. § 1203(b).
                 11
                 12                                        COUNT II
                 13                Intentional Interference With Contractual Relations
                 14         53.   Plaintiffs re-allege and incorporate by reference the allegations in
                 15 paragraphs 1 through 52, as if set forth fully herein.
                 16         54.   As described herein, in order to install and play PUBGM, licensed
                 17 users in the United States first must assent to the TOU, which is a binding, valid,
                 18 and enforceable contract between Tencent and players of PUBGM.
                 19         55.   Tencent’s contracts with its users are valid and enforceable.
                 20         56.   Each time a purchaser of the Cheating Software uses the Cheating
                 21 Software in connection with PUBGM, he or she breaches the TOU. Plaintiffs are
                 22 informed and believe, and on that basis allege, that thousands of such breaches
                 23 have taken place by Defendants’ customers.
                 24         57.   Plaintiffs are informed and believe, and on that basis allege, that
                 25 Defendants are aware of both the existence and specific relevant terms of contracts
                 26 between Tencent and its users in the United States, including the TOU, and
                 27 additionally are aware of the existence and content of the Code of Conduct, by
    Mitchell     28 virtue of their own accounts. Specifically, Defendants are aware that the TOU and
  Silberberg &
   Knupp LLP
12945486.4
                                                                17
         Case 2:21-cv-02056-MWF-JEM
               Case 2:21-cv-02056 Document
                                     Document
                                           1 Filed
                                              30 03/05/21
                                                   Filed 07/30/21
                                                             Page Page
                                                                  18 of 21
                                                                        28 ofPage
                                                                              66 Page
                                                                                  ID #:18
                                                                                        ID #:344



                  1 Code of Conduct prohibit players from using the Cheating Software. Nevertheless,
                  2 Defendants intentionally encourage and induce users of PUBGM to purchase and
                  3 use the Cheating Software, knowing that the use of these products by their
                  4 customers is a breach of these customers’ contracts with Tencent.
                  5         58.    By inducing Plaintiffs’ users to breach their contracts with Tencent,
                  6 Defendants have intentionally interfered, and continue to interfere, with the
                  7 contracts between Tencent and its users.
                  8         59.    As a direct and proximate result of Defendants’ actions, Plaintiffs
                  9 have suffered damage in an amount to be proven at trial, including but not limited
                 10 to a loss of goodwill among users of the Plaintiffs’ games, diversion of Plaintiffs’
                 11 resources to attempt to detect and prevent the use of the Cheating Software,
                 12 decreased profits, and a loss of profits from users whose accounts Plaintiffs have
                 13 terminated for violation of the TOU and Code of Conduct in the United States.
                 14         60.    As a further result of Defendants’ actions, Defendants have unjustly
                 15 obtained specifically identifiable property, consisting of all of the proceeds
                 16 attributable to the sale of the Cheating Software in the United States, and any other
                 17 products or services that violate any of Plaintiffs’ rights, and any additional
                 18 property traceable to those proceeds. Those proceeds, which are directly
                 19 attributable to Defendants’ manipulation and misuse of PUBGM and intentional
                 20 interference with Tencent’s contracts, rightfully and equitably belong to Plaintiffs.
                 21         61.    Defendants’ intentional interference with the contracts between
                 22 Tencent and its licensed users in the United States entitles Plaintiffs to injunctive
                 23 relief and compensatory damages, the imposition of a constructive trust over
                 24 Defendants’ wrongfully obtained proceeds, and other available relief.
                 25         62.    Defendants are guilty of oppression, fraud, or malice, and Plaintiffs, in
                 26 addition to actual damages, by reason thereof, are entitled to recover exemplary
                 27 and punitive damages against Defendants.
    Mitchell     28
  Silberberg &
   Knupp LLP
12945486.4
                                                               18
         Case 2:21-cv-02056-MWF-JEM
               Case 2:21-cv-02056 Document
                                     Document
                                           1 Filed
                                              30 03/05/21
                                                   Filed 07/30/21
                                                             Page Page
                                                                  19 of 21
                                                                        29 ofPage
                                                                              66 Page
                                                                                  ID #:19
                                                                                        ID #:345



                  1                                       COUNT III
                  2                                   Unfair Competition
                  3         63.    Plaintiffs re-allege and incorporate by reference the allegations in
                  4 paragraphs 1 through 62, as if set forth fully herein.
                  5         64.    The acts and conduct of Defendants constitute unfair competition in
                  6 the United States under California Business & Professions Code § 17200 et seq.
                  7 and under California common law.
                  8         65.    As a direct and proximate result of Defendants’ unfair competition in
                  9 the United States, Plaintiffs have been damaged, and Defendants have been
                 10 unjustly enriched, in an amount to be proven at trial for which damages and/or
                 11 restitution and disgorgement is appropriate. Such damages and/or restitution and
                 12 disgorgement should include a declaration by this Court that Defendants are
                 13 constructive trustees for the benefit of Plaintiffs, and an order that Defendants
                 14 convey to Plaintiffs the gross receipts received or to be received that are
                 15 attributable to the sale of the Cheating Software in the United States.
                 16         66.    Defendants are guilty of oppression, fraud or malice, and Plaintiffs, in
                 17 addition to actual damages, by reason thereof, are entitled to recover exemplary
                 18 and punitive damages against Defendants.
                 19         67.    As a result of Defendants’ acts and conduct in the United States,
                 20 Plaintiffs have sustained and will continue to sustain substantial, immediate, and
                 21 irreparable injury, for which there is no adequate remedy at law. Plaintiffs are
                 22 informed and believe, and on that basis allege, that unless enjoined and restrained
                 23 by this Court, Defendants will continue to engage in unfair competition. Pursuant
                 24 to California Business & Professions Code § 17203, Plaintiffs are entitled to
                 25 temporary, preliminary and permanent injunctions prohibiting further acts of unfair
                 26 competition.
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12945486.4
                                                               19
         Case 2:21-cv-02056-MWF-JEM
               Case 2:21-cv-02056 Document
                                     Document
                                           1 Filed
                                              30 03/05/21
                                                   Filed 07/30/21
                                                             Page Page
                                                                  20 of 21
                                                                        30 ofPage
                                                                              66 Page
                                                                                  ID #:20
                                                                                        ID #:346



                  1                                PRAYER FOR RELIEF
                  2         WHEREFORE, Plaintiffs pray that this Court enter judgment in their favor
                  3 on each and every claim for relief set forth above and award it relief, including but
                  4 not limited to an order:
                  5         1.     Preliminarily and permanently enjoining Defendants, their officers,
                  6 employees, agents, subsidiaries, representatives, distributors, dealers, members,
                  7 affiliates, and all persons acting in concert or participation with Defendants from:
                  8 (i) trafficking in circumvention devices in the United States; (ii) intentionally
                  9 interfering with Tencent’s contracts with players in the United States; and (iii)
                 10 engaging in unfair competition in the United States.
                 11         2.     Requiring Defendants to shut down the Cheating Software and any
                 12 colorable copies thereof, hosted at any domain, address, location, or ISP.
                 13         3.     Requiring Defendants to deliver to Plaintiffs all copies of materials
                 14 that infringe or violate any of Plaintiffs’ rights, as described herein.
                 15         4.     Requiring Defendants to provide Plaintiffs with an accounting of any
                 16 and all sales of products or services in the United States that infringe or violate any
                 17 of Plaintiffs’ rights, as described herein.
                 18         5.     Awarding Plaintiffs actual or maximum statutory damages for
                 19 violation of Section 1201 of the DMCA, as appropriate, pursuant to 17 U.S.C. §
                 20 1203(c).
                 21         6.     Awarding Plaintiffs their full costs and attorneys’ fees in this action
                 22 pursuant to 17 U.S.C. § 1203(b) and other applicable laws, as well as pre- and
                 23 post-judgment interest as appropriate.
                 24         7.     Awarding Plaintiffs exemplary and punitive damages against
                 25 Defendants on Plaintiffs’ cause of action for intentional interference with
                 26 contractual relations.
                 27         8.     Awarding Plaintiffs restitution of Defendants’ unlawful proceeds,
    Mitchell     28 including an accounting of any and all sales of the Cheating Software in the United
  Silberberg &
   Knupp LLP
12945486.4
                                                                  20
         Case 2:21-cv-02056-MWF-JEM
               Case 2:21-cv-02056 Document
                                     Document
                                           1 Filed
                                              30 03/05/21
                                                   Filed 07/30/21
                                                             Page Page
                                                                  21 of 21
                                                                        31 ofPage
                                                                              66 Page
                                                                                  ID #:21
                                                                                        ID #:347



                  1 States, and/or any other products or services that violate any of Plaintiffs’ rights
                  2 described herein.
                  3         9.    Imposing a constructive trust over the proceeds unjustly obtained by
                  4 Defendants through the sales of the Cheating Software in the United States, and/or
                  5 any other products or services that violate any of Plaintiffs’ rights described herein.
                  6         10.   Awarding such other and further relief as this Court may deem just
                  7 and appropriate.
                  8
                  9 DATED: March 5, 2021                   MITCHELL SILBERBERG & KNUPP LLP
                 10
                 11                                        By: /s/ Marc E. Mayer
                 12                                            Marc E. Mayer
                                                               Karin G. Pagnanelli
                 13                                            Attorneys for Plaintiffs

                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12945486.4
                                                               21
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 32 of 66 Page ID #:348
                     Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 1 von 21 Seiten-ID-Nr.: 1



        1        MARC E. MAYER (Zulassungsnr. 190969)
        2         mem@msk.com
        3        KARIN G. PAGNANELLI (Zulassungsnr. 174763)
        4         kgp@msk.com
        5        MITCHELL SILBERBERG & KNUPP LLP
        6        2049 Century Park East, 18th Floor
        7        Los Angeles, CA 90067-3120
        8        Telefon: (310) 312-2000
        9        Fax: (310) 312-3100

      10         Anwälte der Klägerinnen
      11                                              UNITED STATES DISTRICT COURT
      12                                             CENTRAL DISTRICT OF CALIFORNIA
      13                                            WESTERN DIVISION – SPRING STREET
      14                     [in etwa: US-Bezirksgerichts für den Bezirk Central von Kalifornien, Abteilung West – Spring Street]
      15
                     PROXIMA BETA PTE. LIMITED, mit dem                                   AKTENZEICHEN 2:21-cv-2056
      16             angenommenen Geschäftsnamen „Tencent Games“,                         KLAGE WEGEN:
                     eine nach dem Recht von Singapur gegründete
      17                                                                                  (1) ILLEGALEN HANDELS MIT
                     Gesellschaft, und KRAFTON, INC., eine nach
      18             koreanischem Recht gegründete Gesellschaft                           UMGEHUNGSMITTELN;
                             Klägerinnen                                                  (2) VORSÄTZLICHER STÖRUNG
      19
                                                                                          VON VERTRAGSBEZIEHUNGEN
      20                    gegen
                                                                                          (3) UNLAUTEREN
      21                                                                                  WETTBEWERBS
                     ANDREW MARTIN alias Asyhole; ANDRE
      22             SWIRSZCZUK alias Girabaldi; SAMAD AHMED                              Antrag auf ein
                     alias Samad Hossain alias Haxsamad, alias                            Schwurgerichtsverfahren
      23
                     Sharpshooter Bangladesh und die nicht namentlich
      24             benannten Personen zu 1) bis einschließlich zu 6)
      25
                                 Beklagte.
      26
      27                    Proxima Beta PTE. Limited, mit dem angenommenen Geschäftsnamen „Tencent Games“
      28         („Tencent“), und KRAFTON, INC. („Krafton“) (zusammen die „Klägerinnen“) machen Folgendes
      29         geltend:
      30
      31                                                         VORBEMERKUNG
      32                    1.        Zusammen besitzen, betreiben und/oder veröffentlichen die Klägerinnen das Online-
      33         Multiplayer-Spiel mit dem Namen „Player Unknown’s Battlegrounds Mobile“ („PUBGM“).
      34         Mit dieser Klage wollen die Klägerinnen dem rechtswidrigen, auf Gewinn abzielenden Verkauf und
      35         Vertrieb von bösartigen Softwareprodukten durch die Beklagten, die darauf abzielen, die
      36         Multiplayer-Nutzung von PUBGM zu schädigen,

  Mitchell
  Silberberg &
  Knupp LLP
                                                                              1
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 33 of 66 Page ID #:349
                     Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 2 von 21 Seiten-ID-Nr.: 2


       1         indem sie Personen, die zur allgemeinen Öffentlichkeit zählen, befähigen, sich in PUBGM unlautere
       2         Wettbewerbsvorteile zu verschaffen (d. h. zu betrügen), Einhalt zu gebieten.
       3                  2.       Die Beklagten sind eine Gruppe natürlicher Personen, die gemeinschaftlich unter
       4         verschiedenen Geschäftsnamen oder Handelsnamen, wie unter anderem „GMSPack“, „Sharpshooter“,
       5         „AutoSkillz“ und „CheatNinja“ agieren. CheatNinja, dem Vernehmen nach ein gemeinsames
       6         Unterfangen der Eigentümer von GMSPack Sharpshooter und AutoSkillz, beschreibt sich selbst als „der
       7         führende Cheat-Entwickler und -Herausgeber für mobile Spiele seit 2018“. Die Beklagten, die
       8         hauptsächlich unter dem Geschäftsnamen CheatNinja und über die CheatNinja-Website
       9         (www.cheatninja.com) geschäftlich tätig sind, erstellen, vermarkten, verkaufen, vertreiben und nutzen
      10         anderweitig für den eigenen Gewinn im Rahmen ihrer Geschäftstätigkeit ein Portfolio an bösartigen
      11         Cheats und Hacks für PUBGM, einschließlich des „SharpShooter PUBG Mobile Android Cheat“ und des
      12         „SharpShooter PUBG Mobile iOS Cheat“ (zusammen die „Cheat-Software“). Die Cheat-Software
      13         befähigt Spieler, PUBGM zu ihrem persönlichen Vorteil zu manipulieren. Das geschieht etwa durch die
      14         Festlegung der Zielrichtung von Waffen, das Offenbaren der Standorte von Gegnern und indem der
      15         Spieler damit viele verschiedene Informationen einsehen kann, die normalerweise verborgen sind.
      16                  3.       Die Beklagten haben den Klägerinnen und deren Geschäftsinteressen massiven und
      17         irreparablen Schaden zugefügt bzw. fügen solchen Schaden weiterhin zu. Der wirtschaftliche Erfolg des
      18         Geschäfts der Klägerinnen hängt davon ab, dass ihre Spiele für alle Spieler unterhaltsam und fair sind,
      19         und die Klägerinnen wenden sehr viel Zeit und Geld auf, um sicherzustellen, dass dies der Fall ist. Der
      20         Verkauf und Vertrieb der Cheat-Software insbesondere in den Vereinigten Staaten durch die Beklagten
      21         hat den Klägerinnen Verluste in Höhe mehrerer Millionen Dollar beschert und ihrem Firmenwert und
      22         ihrer Reputation irreparablen Schaden zugefügt.
      23                  4.       Durch das Erstellen, Verkaufen, Unterhalten und den Vertrieb der Cheat-Software
      24         haben die Beklagten zahlreiche nach dem Recht der Vereinigten Staaten und Kaliforniens rechtswidrige
      25         Handlungen vollführt. Die Beklagten haben gegen Section 1201 des Digital Millennium Copyright Act
      26         („DMCA“ – das US-amerikanische Urheberrechtsgesetz), 17 U.S.C. § 1201(b)(1) [United States Code
      27         Bd. 17, § 1201(b)(1); offizielle Kodifizierung der US-Bundesgesetze] verstoßen, indem sie Technologien
      28         verkaufen, importieren, anbieten, bereitstellen und anderweitig illegal mit diesen handeln,
      29




  Mitchell
  Silberberg &
  Knupp LLP
                                                                        2
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 34 of 66 Page ID #:350
                     Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 3 von 21 Seiten-ID-Nr.: 3


       1         die zur Umgehung und Aushebelung der Technologien genutzt werden, die die Klägerinnen zur
       2         Entdeckung der Cheat-Software und zum Schutz der Integrität und des wirtschaftlichen Werts von
       3         PUBGM verwenden. Die Beklagten haben wissentlich, vorsätzlich und böswillig die Nutzerverträge
       4         gestört und beeinträchtigt, die die Klägerinnen mit ihren Kunden in den Vereinigten Staaten geschlossen
       5         haben, welche ausdrücklich genau diese Art von Betrug verbieten, den die Beklagten mittels ihrer Cheat-
       6         Software ermöglichen. Die Beklagten wissen nicht nur, dass ihr Verhalten rechtswidrig ist, sondern
       7         befleißigen sich solch eines Verhaltens mit der vorsätzlichen Absicht, den Klägerinnen und deren
       8         Geschäft Schaden zuzufügen. Die Klägerinnen haben ein Anrecht auf finanziellen Schadensersatz,
       9         Rechtsschutz durch eine Unterlassungsverfügung und andere billigkeitsrechtliche Rechtsbehelfe sowie
      10         Strafschadensersatz gegen die Beklagten.
      11
      12                                  SACHLICHE UND ÖRTLICHE ZUSTÄNDIGKEIT
      13                  5.       Es handelt sich hier um eine Zivilklage, mit der um Schadensersatz, Rechtsschutz durch
      14         Unterlassungsverfügung und andere billigkeitsrechtliche Rechtsbehelfe gemäß den Bestimmungen zum
      15         Schutz vor Umgehung des DMCA, 17 U.S.C. § 1201 und den Gesetzen des US-Bundesstaats Kalifornien
      16         ersucht wird.
      17                  6.       Dieses Gericht ist für die Forderungen der Klägerinnen im Zusammenhang mit
      18         Urheberrechtsverletzungen und Verstoß gegen den DMCA gemäß 28 U.S.C. §§ 1331 und 1338(a)
      19         sachlich zuständig. Gemäß 28 U.S.C. § 1367 hat dieses Gericht ergänzende Zuständigkeit in Hinblick auf
      20         die Forderungen der Klägerinnen gemäß einzelstaatlichem Recht wegen vorsätzlicher Störung von
      21         Verträgen und unlauterem Wettbewerb, soweit sie mit den Forderungen der Klägerinnen gemäß DMCA
      22         als Teil des gleichen Verfahrens oder der gleichen Streitsache verbunden sind.
      23                  7.       Dieses Gericht hat die persönliche Zuständigkeit über die Beklagten, da jene ihre
      24         Handlungen gezielt auf die Vereinigten Staaten und auf Kalifornien im Besonderen ausgerichtet haben,
      25         gezielt von der Durchführung ihrer Geschäftstätigkeit in Kalifornien Gebrauch gemacht haben und eine
      26         ständige Präsenz in Kalifornien etabliert haben. Die Klägerinnen machen nach bestem Wissen und
      27         Gewissen geltend, dass unter anderem:
      28                  (a)      Die Beklagten umfangreiche und fortgesetzte Geschäfte mit Nutzern in den Vereinigten
      29         Staaten und im US-Bundesstaat Kalifornien durchführen;
      30
      31
      32
      33
      34
  Mitchell
  Silberberg &
  Knupp LLP
                                                                        3
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 35 of 66 Page ID #:351

                        Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 4 von 21 Seiten-ID-Nr.: 4


       1                  (b)     Die Beklagten die Cheat-Software in den Vereinigten Staaten und im US-Bundesstaat
       2         Kalifornien vertreiben, die Cheat-Software in den Vereinigten Staaten und im US-Bundesstaat
       3         Kalifornien bewerben und vermarkten sowie direkt mit Nutzern in den Vereinigten Staaten und im US-
       4         Bundesstaat Kalifornien einschließlich für die Zwecke der Unterbreitung von Verkaufsangeboten für die
       5         Cheat-Software gegenüber solchen Nutzern und zur Erbringung von technischem Support für die Cheat-
       6         Software kommunizieren;
       7                  (c)     Die Beklagten mit natürlichen Personen in den Vereinigten Staaten und im US-
       8         Bundesstaat Kalifornien Verträge abgeschlossen haben und weiterhin solche Verträge abschließen,
       9         gemäß denen diese natürlichen Personen unter anderem von den Beklagten in Lizenz das Recht zur
      10         Installation und Nutzung der Cheat-Software erwerben. Als Gegenleistung für solche Lizenzen erhalten
      11         die Beklagten fortgesetzte, sich wiederholende tägliche, wöchentliche oder monatliche Zahlungen von
      12         natürlichen Personen in den Vereinigten Staaten und im US-Bundesstaat Kalifornien; und
      13                  (d)     Die Beklagten mit juristischen Personen, die in den Vereinigten Staaten und im US-
      14         Bundesstaat Kalifornien ansässig sind, im Zusammenhang mit ihrer Geschäftstätigkeit Verträge
      15         schließen. Dazu gehören beispielsweise Domain-Registrierung, Hosting- und Content-Delivery-
      16         Dienstleister sowie Kreditkartenaussteller und Handelsbanken.
      17                  8.      Die örtliche Zuständigkeit ist gemäß 28 U.S.C. § 1391(b) in diesem Bezirk gegeben,
      18         weil es sich um einen Gerichtbezirk handelt, in dem ein wesentlicher Teil der Geschehnisse erfolgte, die
      19         Anlass für die Forderungen sind und/oder in dem die Klägerinnen geschädigt wurden.
      20
      21                                                       DIE PARTEIEN
      22                  9.      Die Klägerin Proxima Beta mit dem angenommenen Geschäftsnamen „Tencent
      23         Games“ ist eine in Singapur ansässige Gesellschaft und eine Konzerngesellschaft der Tencent-Gruppe.
      24         Tencent veröffentlicht und betreibt das populäre Online-Handyspiel PUBG Mobile (oder „PUBGM“) in
      25         den Vereinigten Staaten.
      26                  10.     Die Klägerin Krafton, Inc. ist eine in Südkorea ansässige Gesellschaft für die
      27         Entwicklung und Veröffentlichung von Videospielen, deren Geschäftstätigkeit aus der Entwicklung, dem
      28         Vertrieb und der Unterhaltung eines Portfolios an Computer- und Konsolenspielen besteht. Krafton ist
      29




  Mitchell
  Silberberg &
  Knupp LLP
                                                                       4
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 36 of 66 Page ID #:352
                     Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 5 von 21 Seiten-ID-Nr.: 5



       1         die Rechtsnachfolgerin der PUBG Corporation und die Inhaberin der US-Urheberrechte an PUBGM.
       2                  11.      Die Klägerinnen machen nach bestem Wissen und Gewissen geltend, dass der Beklagte
       3         Andrew Martin (alias Asyhole) eine natürliche Person mit Wohnsitz in Canyon Country, Kalifornien, ist.
       4         Die Klägerinnen machen nach bestem Wissen und Gewissen geltend, dass Martin ein hochrangiger
       5         Angestellter zweier bedeutender Anbieter von Cheat-Software, „GMSPack“ und „Autoskillz“,
       6         einschließlich durch die Vorgängerwebsite von CheatNinja auf www.gmspack.com, gewesen ist und zu
       7         den leitenden Moderatoren oder Administratoren der Website CheatNinja.com gehört oder gehört hat. In
       8         dieser Rolle vermarktet, bewirbt, promotet und fördert Martin anderweitig den Verkauf der Cheat-
       9         Software.
      10                  12.      Die Klägerinnen machen nach bestem Wissen und Gewissen geltend, dass der Beklagte
      11         Andre Swirszczuk (alias Geribaldi) eine natürliche Person mit Wohnsitz in Rudolstadt, Bundesrepublik
      12         Deutschland, ist. Die Klägerinnen machen nach bestem Wissen und Gewissen geltend, dass Swirszczuk
      13         einer der Gründer zweier bedeutender Anbieter von Cheat-Software, „Autoskillz“ und „Sharpshooter
      14         Corporation“, ist und zu den leitenden Entwicklern und/oder Vermarktern der Cheat-Software gehört.
      15         Die Klägerinnen machen nach bestem Wissen und Gewissen geltend, dass Swirszczuk zudem einer der
      16         Administratoren der Website www.sharpshooterdevelopers.com ist oder gewesen ist, welche die durch
      17         www.gmspack.com angebotene Cheat-Software promotete und Links zur Website CheatNinja.com
      18         bereitstellte. Swirszczuk hat behauptet, dass es zu den Zielen des Sharpshooter Project gehört, „einen
      19         neuen Markt für PC-ähnliche mobile Multiplayer-Hacks zu entwickeln“ und „die weltgrößte CHEATER-
      20         COMMUNITY in der Geschichte der Handy-Spiele zu erschaffen“. Die Klägerinnen machen nach
      21         bestem Wissen und Gewissen geltend, dass Swirszczuk zu den natürlichen Personen gehört und/oder
      22         gehört hat, die hauptsächlich für das Erstellen, Produzieren, Unterhalten, Vermarkten, Bewerben,
      23         Unterstützen und Monetarisieren der Cheat-Software verantwortlich sind.




  Mitchell
  Silberberg &
  Knupp LLP
                                                                        5
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 37 of 66 Page ID #:353
                     Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 6 von 21 Seiten-ID-Nr.: 6



       1                   13.     Die Klägerinnen machen nach bestem Wissen und Gewissen geltend, dass der Beklagte
       2         Samad Ahmed, alias Samad Hossain alias Haxsamad, alias Sharpshooter Bangladesh, eine natürliche
       3         Person mit Wohnsitz in Cumilla, Bangladesch, ist. Die Klägerinnen machen nach bestem Wissen und
       4         Gewissen geltend, dass Hossain die Cheat-Software über die Website www.cheatninja.io vertreibt und
       5         weiterverkauft.
       6                   14.     Die Klägerinnen machen nach bestem Wissen und Gewissen geltend, dass der noch
       7         nicht namentlich bekannte Beklagte zu 1) alias Glacier, der noch nicht namentlich bekannte Beklagte zu
       8         2) alias lllllllll, der noch nicht namentlich bekannte Beklagte zu 3) alias MRMTT und der noch nicht
       9         namentlich bekannte Beklagte zu 4) alias Sanguis Administratoren der Website und des Message-Boards
      10         von CheatNinja und/oder ihrer Vorgängerversionen auf www.gmspack.com sind und/oder gewesen sind.
      11         In dieser Rolle kommunizieren diese natürlichen Personen mit Kunden der Klägerinnen, um deren
      12         Verwendung der Cheat-Software zu unterstützen und zu ermöglichen und um als Verbindungspersonen
      13         zu den Entwicklern der Cheat-Software zu dienen und/oder selber als Entwickler der Cheat-Software zu
      14         agieren. Neben anderen Handlungen unterstützen Glacier und lllllllll Kunden beim Betreiben der Cheat-
      15         Software, beraten Kunden in der Frage, wie jene bei der Verwendung der Cheat-Software eine
      16         Überführung oder Entdeckung durch die Klägerinnen vermeiden können, und benachrichtigen Nutzer
      17         über Aktualisierungen und Verbesserungen der Cheat-Software. Glacier und lllllllll sind zudem an der
      18         Rekrutierung sowie Beauftragung von individuellen Weiterverkäufern der Cheat-Software und der
      19         Kommunikation mit diesen Weiterverkäufern beteiligt. Die wahren Namen und Funktionen – ob
      20         natürliche Personen, juristische Personen oder anderweitig verbunden – von Glacier und lllllllll sind den
      21         Klägerinnen unbekannt, die daher besagte Beklagte unter diesen Pseudonymen und fiktiven Namen
      22         verklagen.
      23                   15.     Die Klägerinnen machen nach bestem Wissen und Gewissen geltend, dass der noch
      24         nicht namentlich bekannte Beklagte zu 5) alias Rolan und der der noch nicht namentlich bekannte
      25         Beklagte zu 6) alias SSshooter zusammen mit Martin die „globalen Moderatoren“ von Cheat Ninja
      26         und/oder dessen Vorgängerwebsite auf www.gmspack.com sind. In dieser Rolle vermarkten bewerben,
      27         promoten und fördern diese natürlichen Personen anderweitig den Verkauf der Cheat-Software, das
      28         schließt auch die Rekrutierung, Beauftragung von individuellen „Weiterverkäufern“ der Cheat-Software
      29         und die Kommunikation mit diesen „Weiterverkäufern“ ein. Die wahren Namen und Funktionen – ob
      30




  Mitchell
  Silberberg &
  Knupp LLP
                                                                        6
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 38 of 66 Page ID #:354
                     Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 7 von 21 Seiten-ID-Nr.: 7



       1         natürliche Personen, juristische Personen oder anderweitig verbunden – von Rolan und SSshooter sind
       2         den Klägerinnen unbekannt, die daher besagte Beklagte unter diesen Pseudonymen und fiktiven Namen
       3         verklagen.
       4                   16.      Die wahren Namen und Funktionen – ob natürliche Personen, juristische Personen oder
       5         anderweitig verbunden – der noch nicht namentlich bekannten Beklagten sind den Klägerinnen
       6         unbekannt, die daher besagte Beklagte unter diesen Pseudonymen und fiktiven Namen verklagen. Zu
       7         diesen Beklagten gehören natürliche Personen, deren wahre Identitäten den Klägerinnen bislang noch
       8         nicht bekannt sind, die jedoch gemeinschaftlich – und zwar häufig unter der Tarnung von Internet-
       9         Pseudonymen – in der Begehung der in dem vorliegenden Dokument geltend gemachten Handlungen
      10         zusammen agieren. Die Klägerinnen werden um Erlaubnis zur Änderung dieser Klageschrift nachsuchen,
      11         um deren wahre Namen und Funktionen zu benennen, sobald die Identitäten und Funktionen der
      12         besagten Beklagten ermittelt werden konnten. Die Klägerinnen machen nach bestem Wissen und
      13         Gewissen geltend, dass alle mit dem vorliegenden Dokument Beklagten den Klägerinnen gegenüber als
      14         Folge ihrer Beteiligung an allen oder einigen der Handlungen, die in dieser Klageschrift dargelegt
      15         werden, haften. (Alle der vorstehend benannten Beklagten, also sowohl die namentlich bekannten als
      16         auch die noch nicht namentlich bekannten Beklagten, werden hier zusammen als „Beklagte“ bezeichnet.)
      17                   17.      Die Klägerinnen machen nach bestem Wissen und Gewissen geltend, dass jeder der
      18         Beklagten zu jedem in dieser Klage erwähnten Zeitpunkt ein Bevollmächtigter eines jeden der anderen
      19         Beklagten war und in Bezug auf alle in dieser Klage vorgetragenen Handlungen im Rahmen und Umfang
      20         einer solchen Bevollmächtigung handelte.
      21
      22                           TATSACHEN, DIE ALLEN FORDERUNGEN GEMEINSAM SIND
      23                                                         PUBG Mobile
      24                   18.      Tencent Games ist Betreiberin und Verlegerin des Videospiels mit dem Namen „Player
      25         Unknown’s Battlegrounds Mobile“ („PUBGM“) in den Vereinigten Staaten. PUBGM ist die mobile
      26         Version des ungeheuer populären Spiels „Player Unknown’s Battlegrounds“ („PUBG“), das Eigentum
      27         der PUBG Corporation ist und von dieser vertrieben wird.
      28                   19.      PUBGM ist eine mobile Spiel-App, die sowohl für Android- als auch für Apple-Geräte
      29         (iOS), wie etwa Smartphones, Tablets und anderen tragbaren Geräten verfügbar ist. So wie das
      30         ursprüngliche Spiel handelt es sich bei PUBGM um ein Schnelligkeit verlangendes Online-Action- und
      31         Survival-Spiel.
      32



  Mitchell
  Silberberg &
  Knupp LLP
                                                                        7
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 39 of 66 Page ID #:355
                     Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 8 von 21 Seiten-ID-Nr.: 8



       1         In seinem klassischen „Battle-Royale“-Modus kämpfen bis zu 100 Spieler gegeneinander um Leben und
       2         Tod bis zum letzten Überlebenden. In diesem Modus landen Spieler mit dem Fallschirm auf einem
       3         großen computergenierten Schlachtfeld; müssen sich dann Waffen, Rüstung, Fahrzeuge und andere
       4         Survival-Tools verschaffen (z. B. Verbände, Rucksäcke, Tarnung) und versuchen, andere Spieler
       5         auszuschalten und selber am Leben zu bleiben, während sich die Größe des Schlachtfelds mehr und mehr
       6         verkleinert. PUBGM bietet auch kleinere Duelle mit acht Kämpfern und einen „Zombies“-Modus, in
       7         dem eine kleine Gruppe von Spielern angesichts dutzender computergesteuerter gegnerischer Zombies
       8         versucht, am Leben zu bleiben.
       9                  20.      PUBGM-Kämpfe sind ihrem Wesen nach sehr intensiv und durch harten Wettkampf
      10         geprägt. Jeder Teilnehmer steht mit den anderen in Konkurrenz um eine begrenzte Zahl an Waffen,
      11         Munition Fahrzeugen, Sanitäterpacks und anderen Materialien, die der Spieler zum Überleben braucht.
      12         PUBGM-Spieler können das Spiel rein zum Vergnügen oder in Kämpfen „mit Ranglisten“ für einen
      13         Platz in der globalen Bestenliste spielen. Zudem wird PUBGM auf tausenden „eSport“-Turnieren überall
      14         auf der Welt gespielt, von denen viele für den oder die Gewinner ein Preisgeld vorsehen. Diese Tourniere
      15         ziehen hunderte oder tausende Zuschauer und begeisterte Fans an. Spieler mit einer hohen Platzierung
      16         erhalten häufig bezahlte Positionen innerhalb von Teamorganisationen, lukrative Werbeverträge und
      17         Einnahmen aus bezahlten Abonnements für äußerst populäre Live-Streams von Spiele-Sessions.
      18                  21.      Der Erfolg von PUBGM beruht teilweise auf der Fähigkeit der Klägerinnen, ein
      19         durchweg überzeugendes Spielerlebnis anzubieten, sodass ihre Kunden nicht das Interesse an dem Spiel
      20         verlieren und Spaß daran haben, es für längere Zeit zu spielen. Insbesondere angesichts des bedeutenden
      21         Wettkampfbetriebs und der auf Live-Streams beruhenden wirtschaftlichen Aktivitäten, die mit und um
      22         PUBGM herum gewachsen sind, besteht ein unabdingbarer Teil dieses Spielerlebnisses aus der Fairness
      23         und Integrität des Spiels. Dementsprechend investieren die Klägerinnen sehr viel Zeit und Geld, um
      24         sicherzustellen, dass alle Spieler sich einander auf gleichberechtigter Grundlage begegnen und eine echte
      25         Chance haben, ihre Gegner zu besiegen und im Spiel voranzukommen. Die Aufrechterhaltung eines
      26         angemessenen Gleichgewichts im Spiel ist für den Erfolg des Spiels absolut unabdingbar. Wenn dieses
      27         Gleichgewicht gewollt gestört wird oder wenn der Eindruck entsteht, dass Spieler betrügen oder einen
      28




  Mitchell
  Silberberg &
  Knupp LLP
                                                                        8
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 40 of 66 Page ID #:356
                     Aktenzeichen
                     Aktenzeichen2:21-cv-02056-CAS-JEM
                                  2:21-cv-02056-CAS-JEM Dokument
                                                        Dokument11 Eingereicht
                                                                   Eingereicht am
                                                                               am05.03.2021
                                                                                  05.03.2021 Seite
                                                                                             Seite19von
                                                                                                    von21
                                                                                                        21 Seiten-ID-Nr.:
                                                                                                           Seiten-ID-Nr.:19



       1         unfairen Vorteil besitzen, werden die Spieler nicht länger Spaß am den Spiel haben und werden aufhören,
       2         es zu spielen. Das wiederum könnte die gesamte PUBGM-Community stören und/oder zerstören.
       3
       4                     Die Anstrengungen der Klägerinnen zum Schutz gegen Hacker und Betrüger
       5                   22.     Da PUBGM ein so populäres Spiel ist, versuchen skrupellose Personen und
       6         Unternehmen, wie etwa die Beklagten, ständig, dass Spiel für ihren eigenen persönlichen Vorteil und
       7         Gewinn auszunutzen. Dabei ist ihnen bewusst, dass sie das Spielerlebnis anderer Spieler ruinieren und
       8         die Klägerinnen sowie deren Geschäftsinteressen schädigen. Aus diesem Grunde unternehmen die
       9         Klägerinnen gewaltige Anstrengungen zum Schutz der Integrität des Spiels durch technische und
      10         vertragliche Mittel.
      11                   23.     Erstens verfügt das Spiel, um Nutzer am Betrügen oder sonstiger unbilliger Ausnutzung
      12         von PUBGM zu hindern, über eine Reihe an technologischen Vorkehrungen, die konzipiert wurden, um
      13         zu erkennen, ob Spieler Software verwenden, mit deren Hilfe sie im Spiel betrügen könnten. Wird
      14         dergleichen entdeckt, werden den Spielern der Zugang zu und das Spielen von PUBGM verwehrt. Daher
      15         muss jede Hack- oder Cheat-Software, soll sie denn wirksam sein, so gestaltet werden, dass sich ihre
      16         Entdeckung verhindern oder vermeiden lässt. Die Beklagten spielen seit Jahren ein „Katz-und-Maus-
      17         Spiel“, in dessen Rahmen jedes Mal, wenn eine neue oder verbesserte Technologie, die erkennt, ob ein
      18         Spieler Cheat-Software nutzt, entwickelt oder eingesetzt wird, die Beklagten die Cheat-Software
      19         aktualisieren oder modifizieren, um solchen technologischen Vorkehrungen zu entgehen und/oder diese
      20         zu umgehen.
      21                   24.     Zweitens müssen Nutzer, um PUBGM aufzurufen, herunterzuladen oder zu spielen, ein
      22         PUBGM-Konto erstellen und registrieren, und im Rahmen dieses Vorgangs müssen sie ausdrücklich der
      23         Endnutzerlizenzvereinbarung und den Nutzungsbedingungen (zusammen die „Nutzungsbedingungen“)
      24         zustimmen. Der vollständige Text der Nutzungsbedingungen wird den Nutzern zum Zeitpunkt ihrer
      25         Registrierung für ein PUBG-Konto sowie anlässlich jeder Aktualisierung der Nutzungsbedingungen
      26         angezeigt. Die Nutzungsbedingungen sind in ihrer vollständigen Fassung unter
      27         pubgmobile.com/terms.html verfügbar.
      28                   25.     Die Nutzungsbedingungen umfassen die Vereinbarung über eine bedingte, beschränkte
      29         Lizenz zwischen Tencent und deren Nutzern. Gemäß den Nutzungsbedingungen lizenziert Tencent die
      30         Rechte für das Herunterladen,
      31




  Mitchell
  Silberberg &
  Knupp LLP
                                                                        9
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 41 of 66 Page ID #:357
                     Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 10 von 21 Seiten-ID-Nr.: 10



       1         Kopieren, Installieren und Spielen von PUBGM vorbehaltlich bestimmter Vorschriften, Beschränkungen
       2         und Konditionen. Neben anderen Bestimmungen verbieten die Nutzungsbedingungen den Spielern
       3         ausdrücklich „die Nutzung von Cheats, Exploits, Automatisierungssoftware und jeder nicht genehmigten
       4         Fremdsoftware, die darauf abzielt, [PUBGM] zu modifizieren oder zu stören“ oder „die Deaktivierung
       5         oder Umgehung“ etwaiger technischer Vorkehrungen, die eine unbefugte Nutzung von PUBGM
       6         verhindern sollen.
       7                  26.      PUBGM ist für die Öffentlichkeit ausschließlich über die proprietären Server- und
       8         Matchmaking-Systeme der Klägerinnen verfügbar. Daher ist es für einen Nutzer unmöglich, auf
       9         rechtskonformen Weg Zugang zu PUBGM zu erlangen oder PUBGM zu spielen, wenn er den
      10         Nutzungsbedingungen nicht ausdrücklich zugestimmt hat.
      11
      12                                     Die Beklagten und ihr rechtswidriges Verhalten
      13                  27.      Die Klägerinnen machen nach bestem Wissen und Gewissen geltend, dass die
      14         Beklagten an der Entwicklung, Aktualisierung, Vermarktung, dem Vertrieb, Verkauf und Support der
      15         PUBGM-Cheat-Software, einschließlich des „SharpShooter PUBG Mobile Android Cheat“ und des
      16         „SharpShooter PUBG Mobile iOS Cheat“, mitgewirkt haben. Die Beklagten haben die PUBGM-Cheat-
      17         Software über die CheatNinja-Website und durch autorisierte „Weiterverkäufer“ vermarktet, verkauft
      18         und dafür Kunden-Support angeboten, wobei Letztere wiederum die Cheat-Software in Beiträgen auf
      19         Message-Boards auf der CheatNinja-Website und auf anderen Websites, die dem Hacken und Betrügen
      20         dienen, bewerben.
      21                  28.      Die CheatNinja behauptete, dass CheatNinja der „führende Entwickler und Verleger
      22         von mobilen Cheats seit 2018“ ist. CheatNinja ist eine Umfirmierung [Rebranding] dreier zuvor
      23         existierender Entwickler und Verkäufer von Cheat- und Hacking-Software, die sich mutmaßlich
      24         „zusammengeschlossen haben“: „Autoskillz“, „SharpShooter“, und „GMSPack“. Entsprechend der
      25         CheatNinja-Website ist Autoskillz „einer der weltweit ersten Entwickler von Game-Cheats, der sich auf
      26         den mobilen Bereich spezialisiert hat“, ist „Sharpshooter“ ein „führender Entwickler für mobile Cheats“,
      27         dessen Software „das Fundament für die mobile Cheat-Branche bereitet hat“, und „GMSPack“ ist „ein
      28




  Mitchell
  Silberberg &
  Knupp LLP
                                                                       10
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 42 of 66 Page ID #:358
                     Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 11 von 21 Seiten-ID-Nr.: 11



       1         professionelles Cheat-Vertriebsteam, das sich mit der Bereitstellung von technischem Support, der
       2         Vermarktung und Promotionsleistungen für einzelne Entwickler und Teams im Rahmen der
       3         Nutzungsdauer von „Cheats“ befasst. Die Klägerinnen machen nach bestem Wissen und Gewissen
       4         geltend, dass zusätzlich zum Verkauf bereits existierender Softwareprodukte CheatNinja
       5         Verlagsleistungen (d. h. Vermarktung, Vertrieb, Kundensupport und andere damit verbundene
       6         Leistungen) für externe Entwickler anbietet, die Cheat-Software entwickelt haben und die Vermarktung
       7         und den Verkauf der Software an die Öffentlichkeit wünschen.
       8                  29.       Unter den für den Verkauf durch CheatNinja (zuvor durch GMSPack und andere
       9         Vorgängerwebsites) angebotenen Produkten gehört die PUBGM-Cheat-Software. Die Cheat-Software,
      10         die zuerst über www.gmspack.com und dann über die CheatNinja-Website angeboten worden ist, gibt
      11         vor, dass PUBGM-Spieler mit ihr zum Betrügen im Spiel befähigt werden. Das geschieht – unter
      12         anderem – durch die Festlegung der Zielrichtung von Waffen eines Spielers, die Erweiterung des
      13         Sichtfelds eines Spielers, das Beleuchten von Gegnern und durch die Anzeige von Informationen, wie
      14         etwa Standort und Gesundheitszustand von verborgenen oder verdeckten Gegnern oder von Orten mit
      15         „wertvollen Gegenständen“. Zum Bespiel bewirbt CheatNinja den SharpShooter PUBG Mobile Android
      16         Cheat auf folgende Weise:
      17                        Der erste und ausgereifteste externe Cheat für PUBG Mobile. Gewinne
      18                        Spiele ohne Mühe.
      19
      20                        Behalte stets den Überblick über Status und den genauen Standort aller
      21                        Feinde zu allen Zeiten mit Spieler-ESP [Extra Sensory Perception – extra
      22                        sensorische Wahrnehmung] (Boxen, Skelette, PS, Entfernung, Waffen
      23                        usw.) und mit präzisem Aimbot kannst du sie aus hunderten Metern
      24                        Entfernung erfassen und töten. Dank hochgradig benutzerdefinierbarer
      25                        Beute-ESP wird dir nie wieder ein wertvoller Gegenstand entgehen.
      26
      27                        Setze dich an die Spitze der Rangliste, entsperre Spieleinhalte schneller,
      28                        gewinne mehr Belohnungen und führe deine Teamgefährten von einem
      29                        Sieg zum nächsten!
      30
      31




  Mitchell
  Silberberg &
  Knupp LLP
                                                                       11
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 43 of 66 Page ID #:359
                        Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 12 von 21 Seiten-ID-Nr.: 12



        1                 30.     Unten wird ein Screenshot eines Spielers, der die Cheat-Software in PUBGM
        2        verwendet, angezeigt. Einige der beworbenen Funktionen der Cheat-Software sind auf diesem Screenshot
        3        ersichtlich, dazu gehört die Nutzung von ESP (Extra Sensory Perception), mit deren Hilfe Spieler,
        4        Objekte, Figuren, die keine Spieler sind, und Gegner (einschließlich der Spielernamen und von
        5        Gesundheitsdaten) durch Wände und sonstiges Gelände hindurch sehen können.




       6
       7                  31.     Die Klägerinnen machen nach bestem Wissen und Gewissen geltend, dass die
       8         Beklagten die Cheat-Software nicht direkt von ihren Websites, einschließlich der GMS-Pack- und
       9         CheatNinja-Websites, verkaufen. Stattdessen rekrutieren die Beklagten ein Netzwerk autorisierter
      10         „Weiterverkäufer“, die wiederum Lizenzen für die Nutzung der Cheat-Software verkaufen. Dazu wird
      11         auf der CheatNinja-Website erklärt: „Wir verfügen über eine große Nutzerschaft und ein weltweites
      12         Vertriebsnetzwerk, das professionelle Marketing- und Promotionsleistungen erbringt.“ Um ein
      13         Weiterverkäufer der Cheat-Software zu werden, muss ein potenzieller Weiterverkäufer nur einen kurzen
      14         Online-Antrag ausfüllen und dann durch einen der Administratoren und Moderatoren von CheatNinja,
      15         wie es die Beklagten sind, zugelassen werden. Der „offizielle“ Vorschlagspreis für eine Lizenz zum
      16         Herunterladen und die Nutzung der Cheat-Software beläuft sich auf 38,00 US-Dollar für ein monatliches
      17         Abonnement und auf 15,00 US-Dollar für ein wöchentliches Abonnement.
      18                  32.     Die Klägerinnen machen nach bestem Wissen und Gewissen geltend, dass die Cheat-
      19         Software von PUBGM-Spielern in tausenden Fällen heruntergeladen und genutzt worden ist und dass
      20




  Mitchell
  Silberberg &
  Knupp LLP
                                                                       12
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 44 of 66 Page ID #:360
                     Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 13 von 21 Seiten-ID-Nr.: 13



       1         dies Spieler mit Wohnsitz in den Vereinigten Staaten einschließt. Zudem machen die Klägerinnen nach
       2         bestem Wissen und Gewissen geltend, dass die Beklagten hunderttausende Dollars mittels ihres Vertriebs
       3         der Cheat-Software und des Verkaufs von Lizenzen für die Cheat-Software eingenommen haben.
       4                  33.      Die Klägerinnen machen nach bestem Wissen und Gewissen geltend, dass zusätzlich zu
       5         Vermarktung und Vertrieb der Cheat-Software die Beklagten und andere CheatNinja-Vertreter
       6         umfangreichen und fortgesetzten Kundensupport sowie technische Unterstützung anbieten. Zum Beispiel
       7         unterhält CheatNinja ein Online-Message-Board-Forum (das vormals zu GMSPack gehörte), in dem
       8         Vertreter, einschließlich der Beklagten, den Kunden der Cheat-Software Informationen und Support in
       9         Hinblick auf eine Vielzahl an Themen bieten – wie etwa zum Status von Aktualisierungen oder
      10         „Patches“ für die Cheat-Software, dazu, wie technische Probleme gelöst werden können, und dazu, wie
      11         Lizenzen für die Cheat-Software gekauft und verlängert werden können. Ein Großteil dieser Message-
      12         Boards befassen sich mit der Frage, ob die Software „sicher“ ist (d. h. für die Anti-Cheat-Technologie
      13         von PUBGM nicht erkennbar ist) und was man tun muss, um im Falle der Nutzung von unzulässigen
      14         Cheats und Hacks die Entdeckung durch die Klägerinnen zu vermeiden. CheatNinja kommuniziert mit
      15         Nutzern zudem über den Instant-Messaging-Dienst Telegram und das Online-Chatroom-System mit der
      16         Bezeichnung „Discord“.
      17                  34.      Die Klägerinnen machen nach bestem Wissen und Gewissen geltend, dass für ein
      18         Funktionieren der Cheat-Software in PUBGM diese notwendigerweise über Technologie verfügen muss,
      19         die vor allem entwickelt wurde, um die Erkennungsmaßnahmen der Klägerinnen zu vermeiden, diesen zu
      20         entgehen, auszuweichen oder zu umgehen. Die Beklagten bewerben und promoten außerdem
      21         insbesondere und in aggressiver Weise die Tatsache, dass die Cheat-Software für diesen rechtswidrigen
      22         Zweck entwickelt worden ist. Zum Beispiel verkünden die Beklagten auf der CheatNinja-Website, dass
      23         zu den „Eigenschaften“ der Cheat-Software ihre „überragende Sicherheit“ gehört. So heißt es mit den
      24         eigenen Worten der Beklagten: „[s]tatt mit den Spieleentwicklern Katz und Maus zu spielen,
      25         konzentrieren wir uns auf die Entwicklung von Cheating-Techniken, die sich von vornherein nur schwer
      26         entdecken lassen.“
      27




  Mitchell
  Silberberg &
  Knupp LLP
                                                                       13
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 45 of 66 Page ID #:361
                        Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 14 von 21 Seiten-ID-Nr.: 14


       1                  35.       Jedes Mal, wenn ein PUBGM-Spieler die Cheat-Software zum Betrügen in PUBGM
       2         verwendet, verstößt er damit gegen die Nutzungsbedingungen, einschließlich der Bestimmung, die den
       3         Spielern ausdrücklich „die Nutzung von Cheats, Exploits, Automatisierungssoftware und jeder nicht
       4         genehmigten Fremdsoftware, die darauf abzielt, [PUBGM] zu modifizieren oder zu stören“, verbietet.
       5         Die Klägerinnen machen nach bestem Wissen und Gewissen geltend, dass in Folge des Verhaltens der
       6         Beklagten tausende oder zehntausende von Verletzungen dieser Verträge erfolgt sind.
       7                  36.       Die Klägerinnen machen nach bestem Wissen und Gewissen geltend, dass den
       8         Beklagten im vollen Umfang bewusst ist, dass die Verwendung der Cheat-Software gegen die
       9         Nutzungsbedingungen verstößt. Tatsächlich bot der Beklagte „Rolan“ in einem „angehefteten“ (höchste
      10         Priorität) Beitrag auf dem Message-Board von CheatNinja (mit der Überschrift „Betrügen wie ein Profi“)
      11         den folgenden „Rat“ an (Hervorhebung hinzugefügt):
      12                        „Wenn du betrügst, verstößt du vorsätzlich gegen die
      13                        Servicebedingungen des Spiels. Damit gehen immer einige Risiken
      14                        einher. Wir sind der sicherste Cheat-Anbieter, aber wir würden
      15                        niemals behaupten, dass ‚dass die Gefahr, gesperrt zu werden, sich zu
      16                        100 % ausschließen lässt‘. Jeder, der so etwas behauptet, handelt
      17                        unverantwortlich.“
      18         Die Cheat-Software hat keinen anderen Zweck bzw. keine andere Funktion, als Spieler durch
      19         Verwendung von Cheats und Exploits zum Verstoß gegen die Nutzungsbedingungen zu befähigen. Somit
      20         besteht das Ziel der Beklagten darin, sicherzustellen, dass ihre Kunden weiterhin die Leistungen aus dem
      21         Vertrag mit den Klägerinnen erhalten, während jene zugleich schädigende Verstöße gegen ihre gemäß
      22         diesen Verträgen bestehenden Pflichten begehen.
      23                  37.       Durch ihr Verhalten haben die Beklagten PUBGM schweren Schaden zugefügt und
      24         fahren weiterhin fort, solchen schweren Schaden zuzufügen. Dieser Schaden ist unmittelbar, von großem
      25         Ausmaß und irreparabel und schließt (unter anderem) Folgendes ein:
      26                  (a)       Die Beklagten schädigen in irreparabler Weise die Fähigkeit der rechtmäßigen Kunden
      27         der Beklagten in den Vereinigten Staaten, das durch die Klägerinnen sorgfältig gestaltete Online-Erlebnis
      28         zu genießen und sich an diesem zu beteiligen. Das führt wiederum dazu, dass Nutzer zunehmend
      29         Unzufriedenheit gegenüber PUBGM empfinden, das Interesse daran verlieren und nicht länger spielen.
      30




  Mitchell
  Silberberg &
  Knupp LLP
                                                                       14
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 46 of 66 Page ID #:362
                        Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 15 von 21 Seiten-ID-Nr.: 15



       1                   (b)      Das Verhalten der Beklagten hat die Klägerinnen dazu gezwungen, erhebliche
       2         Geldbeträge (und sehr viel Zeit) in dem Versuch aufzuwenden, den durch die Cheat-Software
       3         verursachten Schaden zu beheben. Dazu gehören die Entwicklung und Veröffentlichung neuer Versionen
       4         von PUBGM als Reaktion auf Beschwerden von Spielern, um der Cheat-Software entgegenzuwirken, die
       5         Beschäftigung von Mitarbeitern zur Entdeckung der Verwendung von Cheat-Software in den Spielen und
       6         das „Sperren“ von (d. h. die dauerhafte Löschung der Konten von) Nutzern, die die Cheat-Software
       7         verwenden.
       8                   (c)      Das Verhalten der Beklagten schädigt die Reputation der Klägerinnen und führt zu
       9         einem erheblichen Verlust an Firmenwert durch gestörte Kundenbeziehungen sowohl innerhalb als auch
      10         außerhalb der Vereinigten Staaten.
      11                   38.      Das Verhalten der Beklagten hat zu Schäden für die Klägerinnen in einer bei der
      12         Verhandlung nachzuweisenden Höhe geführt. Nach Schätzung der Klägerinnen belaufen sich diese
      13         Schäden auf dutzende oder hunderte Millionen US-Dollar. Sofern nicht und bis nicht den Beklagten dies
      14         vorläufig oder dauerhaft untersagt wird, werden die Klägerinnen weiterhin schwere Schäden durch die
      15         Cheat-Software erleiden.
      16                                                      KLAGEPUNKT I
      17                                          Illegaler Handel mit Umgehungsmitteln
      18                   39.      Die Klägerinnen nehmen das Vorbringen in den Ziffern1 bis 38 durch Bezugnahme
      19         hier vollinhaltlich auf.
      20                   40.      PUBGM ist unter Einschluss unter anderem seines Quellcodes und seiner
      21         audiovisuellen Spielumgebungen ein urheberrechtlich geschütztes Werk.
      22                   41.      PUBGM nutzt eine Vielzahl an technologischen Vorkehrungen, die die Verwendung
      23         von Cheat-Software erkennen und Personen, die solche Software verwenden, den Zugang zum Spiel
      24         verweigern sollen. Solche technologischen Vorkehrungen kontrollieren effektiv den Zugang zum Spiel,
      25         einschließlich des Zugangs zu den dynamischen audiovisuellen Elementen, aus denen das Spiel besteht.
      26                   42.      Die Cheat-Software besteht aus bzw. enthält Technologien, Produkte, Leistungen,
      27         Vorrichtungen, Komponenten bzw. Teile davon, die in der Hauptsache für den Zweck der Umgehung der
      28




  Mitchell
  Silberberg &
  Knupp LLP
                                                                       15
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 47 of 66 Page ID #:363
                      Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 16 von 21 Seiten-ID-Nr.: 16



       1         technologischen Vorkehrungen entwickelt oder angefertigt werden, die effektiv den Zugang zu PUBGM
       2         kontrollieren.
       3                      43.   Die Cheat-Software (und/oder deren Teile, mit denen die Anti-Cheat-Technologien von
       4         PUBG umgangen werden) haben keinen anderen wirtschaftlich bedeutungsvollen Zweck als die
       5         Umgehung einer technologischen Vorkehrung, die effektiv den Zugang zu einem urheberrechtlich
       6         geschütztem Werk kontrolliert und die die ausschließlichen Rechte eines Urheberrechteinhabers schützt.
       7         Ohne solche Umgehungsvorkehrungen kann die Cheat-Software nicht verwendet werden und
       8         funktioniert nicht. Das ist unter anderem der Fall, weil sie dann erkannt wird und dem Nutzer der Zugang
       9         zu PUBGM verwehrt wird.
      10                      44.   Die Beklagten vermarkten die Cheat-Software in den Vereinigten Staaten in dem
      11         Wissen, dass sie damit die technologischen Erkennungsmaßnahmen von PUBGM umgehen. Tatsächlich
      12         verweist das Marketing der Beklagten ausdrücklich darauf hin und bewirbt die Tatsache, dass die Cheat-
      13         Software von den Klägerinnen nicht erkannt werden kann.
      14                      45.   In Folge der vorstehenden Ausführungen bieten die Beklagten der Öffentlichkeit
      15         Technologie an, stellen jene bereit, importieren diese und treiben anderweitig damit illegalen Handel,
      16         was gegen 17 U.S.C. § 1201(a)(2) verstößt.
      17                      46.   Die Handlungen der Beklagten, welche Verstöße gegen den DMCA darstellen, wurden
      18         ohne die Erlaubnis, Genehmigung oder Einwilligung der Klägerinnen vollführt und werden so weiterhin
      19         vollführt.
      20                      47.   Die Beklagten haben vorsätzlich und für den persönlichen wirtschaftlichen Gewinn
      21         gegen Section 1201 DMCA verstoßen.
      22                      48.   Das Verhalten der Beklagten hat zu Schäden für die Klägerinnen und zu
      23         ungerechtfertigten Bereicherung der Beklagten in einer bei der Verhandlung nachzuweisenden Höhe
      24         geführt.
      25                      49.   Als Folge der Handlungen und Verhaltensweisen der Beklagten haben die Klägerinnen
      26         einen erheblichen, unmittelbaren und irreparablen Schaden erlitten und werden diesen weiter erleiden, für
      27         den es nach dem Gesetz keinen angemessenen Rechtsbehelf gibt. Die Klägerinnen machen nach bestem
      28         Wissen und Gewissen geltend, dass, sofern dieses Gericht dies nicht untersagt und unterbindet, die
      29




  Mitchell
  Silberberg &
  Knupp LLP
                                                                       16
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 48 of 66 Page ID #:364
                        Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 17 von 21 Seiten-ID-Nr.: 17



       1         Beklagten weiterhin gegen Section 1201 DMCA verstoßen werden. Die Klägerinnen haben ein Anrecht
       2         auf Rechtsschutz durch Unterlassungsverfügung, mit der den Beklagten die Fortführung des
       3         rechtswidrigen Verhaltens untersagt und dieses unterbunden wird.
       4                  50.     Als eine direkte und unmittelbare Folge des Verhaltens der Beklagten haben die
       5         Klägerinnen gemäß 17 U.S.C. § 1203(c) ein Anrecht auf die Gewinne der Beklagten, die sich ihren
       6         Verstößen gegen 17 U.S.C § 1201 zuordnen lassen.
       7                  51.     Hilfsweise haben die Klägerinnen ein Anrecht auf den höchstmöglichen gesetzlichen
       8         Schadenersatz gemäß 17 U.S.C. § 1203(c)(A) in Höhe von 2.500 US-Dollar in Bezug auf jeden Verstoß
       9         durch die Beklagten.
      10                  52.     Die Klägerinnen haben weiterhin Anspruch auf die Erstattung der Anwaltshonorare und
      11         aller Kosten in vollständiger Höhe gemäß 17 U.S.C. § 1203(b).
      12
      13                                                     KLAGEPUNKT II
      14                                     Vorsätzliche Störung von Vertragsbeziehungen
      15                  53.     Die Klägerinnen nehmen das Vorbringen in den Ziffern 1 bis 52 hier durch
      16         Bezugnahme vollinhaltlich auf.
      17                  54.     Wie im vorliegenden Dokument beschrieben müssen lizenzierte Nutzer in den
      18         Vereinigten Staaten, damit sie PUBGM installieren und spielen können, zuerst den
      19         Nutzungsbedingungen zustimmen, die einen verbindlichen, gültigen und durchsetzbaren Vertrag
      20         zwischen Tencent und Spielern von PUBGM darstellen.
      21                  55.     Die Verträge von Tencent mit ihren Nutzern sind gültig und durchsetzbar.
      22                  56.     Jedes Mal, wenn ein Käufer der Cheat-Software die Cheat-Software im Zusammenhang
      23         mit PUBGM verwendet, verstößt er gegen die Nutzungsbedingungen. Die Klägerinnen machen nach
      24         bestem Wissen und Gewissen geltend, dass Tausende solcher Verstöße durch die Kunden der Beklagten
      25         verübt wurden.
      26                  57.     Die Klägerinnen machen nach bestem Wissen und Gewissen geltend, dass den
      27         Beklagten aufgrund ihrer eigenen Konten sowohl die Existenz der Verträge zwischen Tencent und ihren
      28         Nutzern in den Vereinigten sowie deren spezifische Bestimmungen, einschließlich der
      29         Nutzungsbedingungen, bekannt sind und ihnen zusätzlich die Existenz und der Inhalt des
      30         Verhaltenskodex bekannt sind. Insbesondere wussten die Beklagten, dass die Nutzungsbedingungen
      31




  Mitchell
  Silberberg &
  Knupp LLP
                                                                      17
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 49 of 66 Page ID #:365
                     Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 18 von 21 Seiten-ID-Nr.: 18



       1         und der Verhaltenskodex Spielern die Verwendung der Cheat-Software untersagen. Nichtsdestotrotz
       2         ermutigen und verleiten die Beklagten Nutzer von PUBGM zum Kauf und zur Nutzung der Cheat-
       3         Software in dem Wissen, dass die Nutzung dieser Produkte durch ihre Kunden einen Verstoß gegen die
       4         Verträge dieser Kunden mit Tencent bedeutet.
       5                  58.       Indem sie die Nutzer der Klägerinnen zum Verstoß gegen ihre Verträge und verleiten,
       6         haben die Beklagten vorsätzlich die Verträge zwischen Tencent und ihrer Nutzer gestört und fahren fort,
       7         diese zu stören.
       8                  59.       Als ein direkte und unmittelbare Folge der Handlungen der Beklagten erlitten die
       9         Klägerinnen Schäden in einer während der Verhandlung nachzuweisenden Höhe, dazu gehört unter
      10         anderem der Verlust von Firmenwert unter den Nutzern von Spielen der Klägerinnen, die Bindung von
      11         Ressourcen der Klägerinnen in dem Versuch, die Verwendung von Cheat-Software zu erkennen und zu
      12         verhindern, verminderte Gewinne und entgangene Gewinne von Nutzern, deren Konten die Klägerinnen
      13         aufgrund der Verletzung der Nutzungsbedingungen und des Verhaltenskodex in den Vereinigten Staaten
      14         gekündigt haben.
      15                  60.       Als weitere Folge der Handlungen der Beklagten haben die Beklagten rechtswidrig im
      16         Einzelnen identifizierbares Eigentum erworben, das aus allen Erlösen besteht, die dem Verkauf der
      17         Cheat-Software in den Vereinigten Staaten und weiteren Produkten oder Dienstleistungen zuzuschreiben
      18         sind, die die Rechte der Klägerinnen verletzen, sowie aus etwaigem zusätzlichem Eigentum besteht, das
      19         auf solche Erlöse zurückzuführen ist. Jene Erlöse, die direkt der Manipulation und dem Missbrauch von
      20         PUBGM durch die Beklagten und ihrer vorsätzlichen Störung der Verträge von Tencent zuzuschreiben
      21         sind, gehören rechtmäßig und billigerweise den Klägerinnen.
      22                  61.       Die vorsätzliche Störung der Verträge zwischen Tencent und ihren lizenzierten Nutzern
      23         in den Vereinigten Staaten durch die Beklagten berechtigt die Klägerinnen zu Rechtsschutz durch
      24         Unterlassungsverfügung und zu kompensatorischem Schadenersatz, zur Auflage eines gesetzlichen
      25         Treuhandverhältnisses (Constructive Trust) über die rechtswidrig durch die Beklagten erworbenen Erlöse
      26         sowie zu weiteren verfügbaren Rechtsbehelfen.
      27                  62.       Die Beklagten haben sich der Unterdrückung, des Betrugs oder der Böswilligkeit
      28         schuldig gemacht und die Klägerinnen haben zusätzlich zum kompensatorischen Schadenersatz ein
      29         Anrecht auf die Zuerkennung von verschärften Schadensersatz und Strafschadensersatz gegen die
      30         Beklagten.




  Mitchell
  Silberberg &
  Knupp LLP
                                                                       18
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 50 of 66 Page ID #:366
                       Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 19 von 21 Seiten-ID-Nr.: 19



       1                                                     KLAGEPUNKT III
       2                                                   Unlauterer Wettbewerb
       3                  63.      Die Klägerinnen nehmen das Vorbringen in den Ziffern 1 bis 62 hier durch
       4         Bezugnahme vollinhaltlich auf.
       5                  64.      Die Handlungen und das Verhalten der Beklagten stellen unlauteren Wettbewerb in den
       6         Vereinigten Staaten gemäß dem California Business & Professions Code § 17200 ff. [Unternehmens- und
       7         Berufsgesetz des US-Bundesstaats Kalifornien] und gemäß dem Gewohnheitsrecht von Kalifornien dar.
       8                  65.      Als ein direktes und unmittelbares Ergebnis des unlauteren Wettbewerbs der Beklagten
       9         in den Vereinigten Staaten wurden die Klägerinnen geschädigt und die Beklagten haben sich in einer bei
      10         der Verhandlung nachzuweisenden Höhe ungerechtfertigt bereichert, wofür Schadenersatz und/oder
      11         Wiedergutmachung und Abschöpfung angemessen sind. Solcher Schadenersatz und/oder
      12         Wiedergutmachung und Abschöpfung sollten eine Erklärung durch dieses Gericht einschließen, dass die
      13         Beklagten gesetzliche Treuhänder zugunsten der Klägerinnen sind, und einen Beschluss einschließen,
      14         dass die Beklagten den Klägerinnen die Bruttoeinnahmen übergeben müssen, die erstere erhalten haben
      15         oder erhalten werden, die dem Verkauf der Cheat-Software in Vereinigten Staaten zuzuschreiben sind.
      16                  66.      Die Beklagten haben sich der Unterdrückung, des Betrugs oder der Böswilligkeit
      17         schuldig gemacht und die Klägerinnen haben zusätzlich zum adäquaten Schadenersatz ein Anrecht auf
      18         die Zuerkennung von verschärften Schadensersatz und Strafschadensersatz gegen die Beklagten.
      19                  67.      Als Folge der Handlungen und Verhaltensweisen der Beklagten in den Vereinigten
      20         Staaten haben die Klägerinnen einen erheblichen, unmittelbaren und irreparablen Schaden erlitten und
      21         werden diesen weiter erleiden, für den es nach dem Gesetz keinen angemessenen Rechtsbehelf gibt. Die
      22         Klägerinnen machen nach bestem Wissen und Gewissen geltend, dass, sofern dieses Gericht dies nicht
      23         untersagt und unterbindet, die Beklagten sich weiterhin des unlauteren Wettbewerbs befleißigen werden.
      24         Gemäß dem California Business & Professions Code § 17203 haben die Klägerinnen ein Anrecht auf
      25         vorübergehende, vorläufige oder endgültige Verfügungen, die weitere unlautere Wettbewerbshandlungen
      26         verbieten.
      27




  Mitchell
  Silberberg &
  Knupp LLP
                                                                       19
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 51 of 66 Page ID #:367
                     Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 20 von 21 Seiten-ID-Nr.: 20



       1                                                      KLAGEANTRAG
       2                  AUS DIESEM GRUND bitten die Klägerinnen dieses Gericht um ein Urteil zu ihren Gunsten
       3         für jede der vorstehend dargestellten Forderungen nach Rechtsbehelf und um Zusprechung unter anderem
       4         der folgenden Rechtsbehelfe:
       5                  1.         Ein vorläufiges und dauerhaftes Verbot, das es den Beklagten, ihren Führungskräften,
       6         Mitarbeitern, Bevollmächtigten, Tochtergesellschaften, Vertretern, Vertriebspartnern, Händlern,
       7         Gesellschaftern, verbundenen Unternehmen und allen gemeinschaftlich oder unter Beteiligung mit den
       8         Beklagten handelnden Personen untersagt: (i) in den Vereinigten Staaten illegalen Handel mit
       9         Umgehungsmitteln zu treiben; (ii) vorsätzlich die Verträge von Tencent mit Spielern in den Vereinigten
      10         Staaten zu stören und (iii) sich in den Vereinigten Staaten des unlauteren Wettbewerbs zu bedienen.
      11                  2.         Die Anordnung, dass die Beklagten die Cheat-Software und sämtliche sklavischen
      12         Kopien derselben, die an einer beliebigen Domain, Adresse, an einem beliebigen Standort oder bei einem
      13         beliebigen Internetdienstanbieter gehostet werden, aus dem Verkehr ziehen müssen.
      14                  3.         Die Anordnung, dass die Beklagten den Klägerinnen alle Kopien der Materialien
      15         übergeben müssen, die gegen etwaige Rechte der Klägerinnen, so wie im vorliegenden Dokument
      16         beschrieben, verstoßen oder diese Rechte verletzen.
      17                  4.         Die Anordnung, dass die Beklagten den Klägerinnen eine Aufstellung aller und
      18         sämtlicher Verkäufe von Produkten oder Dienstleistungen in den Vereinigten Staaten vorlegen, welche
      19         gegen die Rechte der Klägerinnen, so wie im vorliegenden Dokument beschrieben, verstoßen oder diese
      20         Rechte verletzen.
      21                  5.         Die Zuerkennung des höchstmöglichen gesetzlichen Schadenersatzes für einen Verstoß
      22         gegen Section 1201 DMCA, wie angemessen, gemäß 17 U.S.C. § 1203(c) an die Klägerinnen.
      23                  6.         Die Zuerkennung der Erstattung der Anwaltshonorare in diesem Verfahren gemäß
      24         17 U.S.C. § 1203(b) bzw. anderen geltenden Gesetzen sowie angemessene Zinsen für die Zeit vor und
      25         nach dem Urteil an die Klägerinnen.
      26                  7.         Die Zuerkennung von verschärftem Schadensersatz und Strafschadensersatz an die
      27         Klägerinnen für den Klagegrund der Klägerinnen im Hinblick auf die vorsätzliche Störung von
      28         Vertragsbeziehungen gegen die Beklagten.
      29                  8.         Die Zuerkennung der Rückgabe der rechtswidrigen Erlöse der Beklagten an die
      30         Klägerinnen, einschließlich einer Aufstellung aller und sämtlicher Verkäufe der Cheat-Software in den
      31




  Mitchell
  Silberberg &
  Knupp LLP
                                                                       20
12945486.4
         Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 52 of 66 Page ID #:368
                          Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 1 Eingereicht am 05.03.2021 Seite 21 von 21 Seiten-ID-Nr.: 21



       1         Vereinigten Staaten und/oder solcher Produkte oder Dienstleistungen, welche gegen die Rechte der
       2         Klägerinnen verstoßen.
       3                  9.      Die Auflage zur Errichtung eines gesetzlichen Treuhandverhältnisses (Constructive
       4         Trust) über die rechtswidrig durch die Beklagten aus dem Verkauf der Cheat-Software und/oder solcher
       5         Produkte oder Dienstleistungen erzielten Erlöse, welche gegen die Rechte der Klägerinnen verstoßen, so
       6         wie im vorliegenden Dokument beschrieben.
       7                  10.     Die Zuerkennung solcher anderen und weiteren Rechtsbehelfe, die das Gericht für
       8         gerecht und angemessen erachtet.
       9
      10         DATUM: 5. März 2021                                         MITCHELL SILBERBERG & KNUPP LLP
      11
      12                                                                     Durch: /gez./ Marc E. Mayer
      13                                                                             Marc E. Mayer
      14                                                                             Karin G. Pagnanelli
      15                                                                             Anwälte der Klägerinnen




  Mitchell
  Silberberg &
  Knupp LLP
                                                                      21
12945486.4
         Case 2:21-cv-02056-MWF-JEM
                Case 2:21-cv-02056 Document
                                     Document
                                            2 Filed
                                              30 Filed
                                                    03/05/21
                                                        07/30/21
                                                              PagePage
                                                                   1 of 2
                                                                        53 Page
                                                                           of 66 ID
                                                                                  Page
                                                                                    #:22ID #:369



                  1 MARC E. MAYER (SBN 190969)
                      mem@msk.com
                  2 KARIN G. PAGNANELL (SBN 174763)
                      kgp@msk.com
                  3 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                  4 Los Angeles, CA 90067-3120
                    Telephone: (310) 312-2000
                  5 Facsimile: (310) 312-3100
                  6 Attorneys for Plaintiffs
                  7
                  8                        UNITED STATES DISTRICT COURT
                  9                      CENTRAL DISTRICT OF CALIFORNIA
                 10                      WESTERN DIVISION - SPRING STREET
                 11 PROXIMA BETA PTE. LIMITED,                   CASE NO. 2:21-cv-2056
                    d/b/a “Tencent Games” a Singapore
                 12 Corporation, and KRAFTON, INC., a           CERTIFICATE OF INTERESTED
                    Korea Corporation,                          PARTIES AND CORPORATE
                 13                                             DISCLOSURES
                                 Plaintiffs,
                 14                                              [Local Rule 7.1-1; Fed. R. Civ. Pro. 7.1]
                           v.
                 15
                    ANDREW MARTIN a/k/a Asyhole;
                 16 ANDRE SWIRSZCZUK a/k/a
                    Girabaldi; SAMAD AHMED a/k/a
                 17 Samad Hossain a/k/a Haxsamad, a/k/a
                    Sharpshooter Bangladesh and DOES 1
                 18 through 6, inclusive,
                 19               Defendants.
                 20
                 21        Pursuant to Local Rule 7.1-1 and Federal Rule of Civil Procedure 7.1, the
                 22 undersigned, counsel of record for Proxima Beta PTE, Limtied d/b/a “Tencent
                 23 Games” (“Tencent”) and Krafton, Inc. (“Krafton”) (collectively, “Plaintiffs”), by
                 24 and through its undersigned counsel, provide the following Certificate of Interested
                 25 Parties and Corporate Disclosure Statement pursuant to Rule 7.1 of the Federal
                 26 Rules of Civil Procedure and Local Rule 7.1-1:
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12929225.1
         Case 2:21-cv-02056-MWF-JEM
                Case 2:21-cv-02056 Document
                                     Document
                                            2 Filed
                                              30 Filed
                                                    03/05/21
                                                        07/30/21
                                                              PagePage
                                                                   2 of 2
                                                                        54 Page
                                                                           of 66 ID
                                                                                  Page
                                                                                    #:23ID #:370



                  1        1.    Proxima Beta PTE Limited is a fully owned subsidiary of Tencent
                  2 Holdings Limited (“Tencent”), a publically held Chinese company. No additional
                  3 parent corporation or publically traded company owning 10% or more of its stock.
                  4        2.    Tencent Holdings Limited (“Tencent”), a publically held Chinese
                  5 company, owns more than 10% of Krafton, Inc. through Tencent’s subsidiaries.
                  6
                  7 DATED: March 5, 2021                MITCHELL SILBERBERG & KNUPP LLP
                  8
                  9
                                                        By:       /s/ Marc E. Mayer
                 10                                               Marc E. Mayer
                                                                  Karin G. Pagnanelli
                 11                                               Attorneys for Plaintiffs
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12929225.1
                                                              2
                  Aktenzeichen 2:21-cv-02056 Dokument
         Case 2:21-cv-02056-MWF-JEM                   2 Eingereicht
                                               Document     30 Filedam 05.03.2021
                                                                          07/30/21Seite 1Page
                                                                                          von 2 55
                                                                                                 Seiten-ID-Nr.:
                                                                                                     of 66 Page 22 ID #:371



        1           MARC E. MAYER (Zulassungsnr. 190969)
        2            mem@msk.com
        3           KARIN G. PAGNANELLI (Zulassungsnr. 174763)
        4            kgp@msk.com
        5           MITCHELL SILBERBERG & KNUPP LLP
        6           2049 Century Park East, 18th Floor
        7           Los Angeles, CA 90067-3120
        8           Telefon: (310) 312-2000
        9           Fax: (310) 312-3100

      10            Anwälte der Klägerinnen
      11
      12                                                UNITED STATES DISTRICT COURT
      13                                               CENTRAL DISTRICT OF CALIFORNIA
      14                                              WESTERN DIVISION – SPRING STREET
      15                       [in etwa: US-Bezirksgerichts für den Bezirk Central von Kalifornien, Abteilung West – Spring Street]
      16
                       PROXIMA BETA PTE. LIMITED, mit dem                                 AKTENZEICHEN 2:21-cv-2056
      17               angenommenen Geschäftsnamen „Tencent Games“                        BESTÄTIGUNG DER
      18               eine nach dem Recht von Singapur gegründete
                                                                                          VERFAHRENSBETEILIGTEN
                       Gesellschaft, und KRAFTON, INC., eine nach
      19               koreanischem Recht gegründete Gesellschaft                         UND ANGABEN ZU DEN
                                                                                          EIGENTUMSVERHÄLTNISSEN
      20                                                                                  DER GESELLSCHAFTEN
                               Klägerinnen
      21                                                                                  [Local Rule 7.1-1; Fed. R. Civ. Pro.
      22                    gegen                                                         7.1]
      23               ANDREW MARTIN alias Asyhole; ANDRE
      24               SWIRSZCZUK alias Girabaldi; SAMAD AHMED
                       alias Samad Hossain alias Haxsamad, alias
      25               Sharpshooter Bangladesh und die nicht namentlich
      26               benannten Personen zu 1) bis einschließlich zu 6,)

      27                       Beklagte
      28                     Gemäß Local Rule 7.1-1 [örtliche Verfahrensregeln] und Federal Rule of Civil Procedure 7.1
      29            [US-Zivilprozessordnung] legt der Unterzeichnende, als prozessbevollmächtigter Anwalt der Proxima
      30            Beta PTE, Limited mit dem angenommenen Geschäftsnamen „Tencent Games“ („Tencent“) und der
      31            Krafton, Inc. („Krafton“) (zusammen die „Klägerinnen“) durch den unterzeichnenden Rechtsanwalt die
      32            folgende Bestätigung der Verfahrensbeteiligten und die Erklärung zu den Eigentumsverhältnissen der
      33            Gesellschaften gemäß Rule 7.1 der Federal Rules of Civil Procedure und Local Rule 7.1-1 vor:




  Mitchell
  Silberberg &
  Knupp LLP
                                                                                1
12945486.4
                    Aktenzeichen 2:21-cv-02056 Dokument
         Case 2:21-cv-02056-MWF-JEM             Document2 Eingereicht
                                                             30 Filed am 05.03.2021
                                                                          07/30/21SeitePage
                                                                                        2 von 256Seiten-ID-Nr.:
                                                                                                  of 66 Page    23 ID #:372




        1
        2                    1.      Die Proxima Beta PTE Limited ist eine hundertprozentige Tochtergesellschaft der
        3           Tencent Holdings Limited („Tencent“), einer börsennotierten chinesischen Gesellschaft. Keine
        4           zusätzliche Muttergesellschaft oder börsennotierte Gesellschaft besitzt 10 % oder mehr ihrer Aktien.
        5                    2.      Die Tencent Holdings Limited („Tencent“), eine börsennotierte chinesische
        6           Gesellschaft, besitzt über die Tencent-Tochtergesellschaften mehr als 10 % der Krafton, Inc.
        7
       8            DATUM: 5. März 2021                         MITCHELL SILBERBERG & KNUPP LLP
       9
      10                                                                     Durch: /gez./ Marc E. Mayer
      11                                                                             Marc E. Mayer
      12                                                                             Karin G. Pagnanelli
      13                                                                             Anwälte der Klägerinnen
      14




  Mitchell
  Silberberg &
  Knupp LLP
                                                                       2
12945486.4
          Case 2:21-cv-02056-MWF-JEM
                 Case 2:21-cv-02056   Document
                                         Document
                        UNITED STATES DISTRICT  3 Filed
                                                   30 CENTRAL
                                               COURT,  Filed
                                                        03/05/21
                                                             07/30/21
                                                                   PagePage
                                                               DISTRICT 1 of
                                                                        OF   3
                                                                             57 Page
                                                                                of 66 ID
                                                                           CALIFORNIA  Page
                                                                                         #:24ID #:373
                                                                         CIVIL COVER SHEET
I. (a) PLAINTIFFS ( Check box if you are representing yourself )                           DEFENDANTS ( Check box if you are representing yourself )
 PROXIMA BETA PTE. LIMITED, d/b/a “Tencent Games” a                                        ANDREW MARTIN a/k/a Asyhole; ANDRE SWIRSZCZUK a/k/a
 Singapore Corporation, and KRAFTON, INC., a Korea                                         Girabaldi; SAMAD AHMED a/k/a Samad Hossain a/k/a
 Corporation                                                                               Haxsamad, a/k/a Sharpshooter Bangladesh and DOES 1
                                                                                           through 6, inclusive,
(b) County of Residence of First Listed Plaintiff
                                                                                                                                                                    Los Angeles
(EXCEPT IN U.S. PLAINTIFF CASES)
                                                                                           County of Residence of First Listed Defendant County
(c) Attorneys (Firm Name, Address and Telephone Number) If you are                         (IN U.S. PLAINTIFF CASES ONLY)
representing yourself, provide the same information.                                       Attorneys (Firm Name, Address and Telephone Number) If you are
Marc E. Mayer (SBN 190969)                                                                 representing yourself, provide the same information.
MITCHELL SILBERBERG & KNUPP LLP
2049 Century Park East, 18th Floor
Los Angeles, CA 90067-3120 Telephone: (310) 312-2000

II. BASIS OF JURISDICTION (Place an X in one box only.)                             III. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                        (Place an X in one box for plaintiff and one for defendant)
                                                                                                                  PTF        DEF                                            PTF        DEF
    1. U.S. Government                   3. Federal Question (U.S.                  Citizen of This State               1       1    Incorporated or Principal Place              4       4
    Plaintiff                           Government Not a Party)                                                                      of Business in this State
                                                                                    Citizen of Another State                         Incorporated and Principal Place             5       5
                                                                                                                        2       2
                                                                                                                                     of Business in Another State
    2. U.S. Government                    4. Diversity (Indicate Citizenship        Citizen or Subject of a
    Defendant                            of Parties in Item III)                    Foreign Country                     3       3    Foreign Nation                               6       6
IV. ORIGIN (Place an X in one box only.)                                                                                                      6. Multidistrict         8. Multidistrict
    1. Original             2. Removed from         3. Remanded from       4. Reinstated or         5. Transferred from Another                Litigation -               Litigation -
       Proceeding              State Court             Appellate Court        Reopened                District (Specify)                       Transfer                   Direct File


V. REQUESTED IN COMPLAINT: JURY DEMAND:                                        Yes         No (Check "Yes" only if demanded in complaint.)
CLASS ACTION under F.R.Cv.P. 23:                           Yes        No                     MONEY DEMANDED IN COMPLAINT: $ To be proven
VI. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
Trafficking in Circumvention Devices in violation of the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. § 1201(b)(1).
VII. NATURE OF SUIT (Place an X in one box only).
     OTHER STATUTES                  CONTRACT            REAL PROPERTY CONT.                IMMIGRATION                 PRISONER PETITIONS                        PROPERTY RIGHTS

    375 False Claims Act           110 Insurance             240 Torts to Land            462 Naturalization                  Habeas Corpus:                820 Copyrights
                                                             245 Tort Product              Application                      463 Alien Detainee
    376 Qui Tam                    120 Marine                                                                                                               830 Patent
                                                              Liability                                                     510 Motions to Vacate
    (31 USC 3729(a))                                                                     465 Other
                                   130 Miller Act            290 All Other Real                                             Sentence                        835 Patent - Abbreviated
                                                                                          Immigration Actions.
                                                              Property                                                                                      New Drug Application
    400 State                                                                                 TORTS                         530 General
                                   140 Negotiable
    Reapportionment                                                                    PERSONAL PROPERTY                    535 Death Penalty               840 Trademark
                                   Instrument
    410 Antitrust                                               TORTS                                                                                       880 Defend Trade Secrets Act
                                   150 Recovery of          PERSONAL INJURY               370 Other Fraud                         Other:
    430 Banks and Banking          Overpayment &                                                                                                            of 2016 (DTSA)
                                                             310 Airplane                                                   540 Mandamus/Other
                                   Enforcement of                                         371 Truth in Lending
    450 Commerce/ICC                                                                                                                                              SOCIAL SECURITY
                                   Judgment                  315 Airplane                                                   550 Civil Rights
    Rates/Etc.                                                                            380 Other Personal
                                                              Product Liability                                             555 Prison Condition            861 HIA (1395ff)
                                   151 Medicare Act                                        Property Damage
    460 Deportation                                          320 Assault, Libel &
                                                                                          385 Property Damage            560 Civil Detainee                 862 Black Lung (923)
    470 Racketeer Influ-           152 Recovery of            Slander
                                                                                           Product Liability              Conditions of
    enced & Corrupt Org.            Defaulted Student        330 Fed. Employers'                                                                            863 DIWC/DIWW (405 (g))
                                    Loan (Excl. Vet.)                                      BANKRUPTCY                     Confinement
    480 Consumer Credit                                       Liability
                                                                                                                        FORFEITURE/PENALTY                  864 SSID Title XVI
                                                             340 Marine                   422 Appeal 28
    490 Cable/Sat TV               153 Recovery of
                                                             345 Marine Product            USC 158                          625 Drug Related                865 RSI (405 (g))
                                    Overpayment of
    850 Securities/Com-             Vet. Benefits             Liability                   423 Withdrawal 28                 Seizure of Property 21
    modities/Exchange                                        350 Motor Vehicle             USC 157                           USC 881                             FEDERAL TAX SUITS
                                   160 Stockholders'                                                                        690 Other
                                                             355 Motor Vehicle              CIVIL RIGHTS                                                    870 Taxes (U.S. Plaintiff or
    890 Other Statutory            Suits
    Actions                                                   Product Liability           440 Other Civil Right                     LABOR                    Defendant)
                                   190 Other                 360 Other Personal                                                                             871 IRS-Third Party 26 USC
    891 Agricultural Acts                                                                 441 Voting                        710 Fair Labor Standards
                                   Contract                   Injury                                                                                         7609
    893 Environmental              195 Contract                                                                             Act
    Matters                                                  362 Personal Injury-         442 Employment
                                    Product Liability                                                                       720 Labor/Mgmt.
                                                              Med Malpratice
    895 Freedom of Info.                                                                  443 Housing/                      Relations
    Act                            196 Franchise             365 Personal Injury-         Accommodations
                                                              Product Liability                                             740 Railway Labor Act
                                  REAL PROPERTY                                           445 American with
    896 Arbitration                                          367Health Care/              Disabilities-                     751 Family and Medical
                                   210 Land                   Pharmaceutical                                                Leave Act
    899 Admin. Procedures                                                                 Employment
                                   Condemnation               Personal Injury
    Act/Review of Appeal of                                                               446 American with                 790 Other Labor
    Agency Decision                220 Foreclosure            Product Liability
                                                                                          Disabilities-Other                Litigation
                                                             368 Asbestos
    950 Constitutionality of       230 Rent Lease &                                       448 Education                     791 Employee Ret. Inc.
                                                              Personal Injury
    State Statutes                 Ejectment                                                                                Security Act
                                                              Product Liability

FOR OFFICE USE ONLY:                     Case Number: 2:21-cv-2056

CV-71 (10/20)                                                                  CIVIL COVER SHEET                                        American LegalNet, Inc.          Page 1 of 3
                                                                                                                                        www.FormsWorkFlow.com
          Case 2:21-cv-02056-MWF-JEM
                 Case 2:21-cv-02056   Document
                                         Document
                        UNITED STATES DISTRICT  3 Filed
                                                   30 CENTRAL
                                               COURT,  Filed
                                                        03/05/21
                                                             07/30/21
                                                                   PagePage
                                                               DISTRICT 2 of
                                                                        OF   3
                                                                             58 Page
                                                                                of 66 ID
                                                                           CALIFORNIA  Page
                                                                                         #:25ID #:374
                                                                            CIVIL COVER SHEET

VIII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

QUESTION A: Was this case removed
from state court?                                            STATE CASE WAS PENDING IN THE COUNTY OF:                                        INITIAL DIVISION IN CACD IS:
                    Yes       No
                                                        Los Angeles, Ventura, Santa Barbara, or San Luis Obispo                                            Western
If "no, " skip to Question B. If "yes," check the
box to the right that applies, enter the                Orange                                                                                             Southern
corresponding division in response to
Question E, below, and continue from there.             Riverside or San Bernardino                                                                         Eastern



QUESTION B: Is the United States, or                B.1. Do 50% or more of the defendants who reside in          YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a                 the district reside in Orange Co.?                            Enter "Southern" in response to Question E, below, and continue
PLAINTIFF in this action?
                                                    check one of the boxes to the right                          from there.

                    Yes      No
                                                                                                                     NO. Continue to Question B.2.

                                               B.2. Do 50% or more of the defendants who reside in                  YES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question C. If "yes," answer the district reside in Riverside and/or San Bernardino
Question B.1, at right.                                                                                              Enter "Eastern" in response to Question E, below, and continue
                                               Counties? (Consider the two counties together.)
                                                                                                                     from there.
                                                    check one of the boxes to the right                            NO. Your case will initially be assigned to the Western Division.
                                                                                                                     Enter "Western" in response to Question E, below, and continue
                                                                                                                     from there.

QUESTION C: Is the United States, or                C.1. Do 50% or more of the plaintiffs who reside in the      YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a                 district reside in Orange Co.?                                Enter "Southern" in response to Question E, below, and continue
DEFENDANT in this action?
                                                    check one of the boxes to the right                          from there.
                    Yes       No
                                                                                                                     NO. Continue to Question C.2.

                                               C.2. Do 50% or more of the plaintiffs who reside in the              YES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question D. If "yes," answer district reside in Riverside and/or San Bernardino
Question C.1, at right.                                                                                              Enter "Eastern" in response to Question E, below, and continue
                                               Counties? (Consider the two counties together.)
                                                                                                                     from there.
                                                    check one of the boxes to the right                            NO. Your case will initially be assigned to the Western Division.
                                                                                                                     Enter "Western" in response to Question E, below, and continue
                                                                                                                     from there.

                                                                                                               A.                            B.                            C.

QUESTION D: Location of plaintiffs and defendants?                                                                                  Riverside or San             Los Angeles, Ventura,
                                                                                                      Orange County                Bernardino County             Santa Barbara, or San
                                                                                                                                                                  Luis Obispo County
Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)
Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices
apply.)

                 D.1. Is there at least one answer in Column A?                                               D.2. Is there at least one answer in Column B?

                                         Yes         No                                                                               Yes         No
                  If "yes," your case will initially be assigned to the                                       If "yes," your case will initially be assigned to the
                                SOUTHERN DIVISION.                                                                             EASTERN DIVISION.
  Enter "Southern" in response to Question E, below, and continue from there.                                 Enter "Eastern" in response to Question E, below.

                      If "no," go to question D2 to the right.                                     If "no," your case will be assigned to the WESTERN DIVISION.

                                                                                                         Enter "Western" in response to Question E, below.             
QUESTION E: Initial Division?                                                                                            INITIAL DIVISION IN CACD

Enter the initial division determined by Question A, B, C, or D above:                    WESTERN
QUESTION F: Northern Counties?
Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?                                       Yes         No

                                                                                                                                       American LegalNet, Inc.
    CV-71 (10/20)                                                               CIVIL COVER SHEET                                      www.FormsWorkFlow.com           Page 2 of 3
          Case 2:21-cv-02056-MWF-JEM
                 Case 2:21-cv-02056   Document
                                         Document
                        UNITED STATES DISTRICT  3 Filed
                                                   30 CENTRAL
                                               COURT,  Filed
                                                        03/05/21
                                                             07/30/21
                                                                   PagePage
                                                               DISTRICT 3 of
                                                                        OF   3
                                                                             59 Page
                                                                                of 66 ID
                                                                           CALIFORNIA  Page
                                                                                         #:26ID #:375
                                                                         CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court?                                                                      NO                 YES

       If yes, list case number(s):

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?
                                                                                                                                                  NO                 YES

       If yes, list case number(s):


        Civil cases are related when they (check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or

                    C. For other reasons would entail substantial duplication of labor if heard by different judges.
        Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.



        A civil forfeiture case and a criminal case are related when they (check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or

                    C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
                     labor if heard by different judges.


X. SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIGANT) :/s/ Marc E Mayer                                                                                 DATE: March 5, 2021

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).




Key to Statistical codes relating to Social Security Cases:
     Nature of Suit Code Abbreviation                        Substantive Statement of Cause of Action
                                                  All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
        861                      HIA
                                                  include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
                                                  (42 U.S.C. 1935FF(b))
        862                      BL               All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
                                                  923)
                                                  All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
        863                      DIWC             all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))
                                                  All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
        863                      DIWW             amended. (42 U.S.C. 405 (g))


        864                      SSID             All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
                                                  amended.

        865                      RSI              All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
                                                  (42 U.S.C. 405 (g))




    CV-71 (10/20)                                                            CIVIL COVER SHEET                                                                 Page 3 of 3
                                                                                                                                  American LegalNet, Inc.
                                                                                                                                  www.FormsWorkFlow.com
            Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 60 of 66 Page ID #:376
                                                      Verfahren 2:21-cv-02056 Dokument 3 Eingereicht am 05.03.2021 Seite 1 von 3 ID-Nr.: 24
                                                           UNITED STATE DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                    [in etwa: US-Bezirksgerichts für den Bezirk Central von Kalifornien]
                                                                   DECKBLATT FÜR ZIVILVERFAHREN
I. (a) KLÄGER/INNEN (Kästchen ankreuzen, wenn Sie sich selbst vertreten ) BEKLAGTE (Kästchen ankreuzen, wenn Sie sich selbst vertreten )
PROXIMA BETA PTE. LIMITED, mit dem angenommenen                            ANDREW MARTIN alias Asyhole; ANDRE SWIRSZCZUK alias Girabaldi; SAMAD
Geschäftsnamen „Tencent Games“, eine nach dem Recht von                    AHMED alias Samad Hossain alias Haxsamad, alias Sharpshooter Bangladesh
Singapur gegründete Gesellschaft, und KRAFTON, INC., eine nach und die nicht namentlich benannten Personen zu 1) bis einschließlich zu 6),
koreanischem Recht gegründete Gesellschaft                                 eingeschlossen,
(b) Landkreis des Wohnorts des zuerst genannten Klägers                    Landkreis des Wohnorts des zuerst                      Los Angeles
______________                                                             aufgeführten Beklagten                                 Landkreis
(AUSSER IN RECHTSSACHEN MIT US-KLÄGER)                                                                    (NUR IN RECHTSSACHEN MIT US-KLÄGER)
                                                                                                          Rechtsanwälte (Kanzleiname, Adresse und Telefonnummer) Wenn Sie sich selbst vertreten,
(c) Rechtsanwälte (Kanzleiname, Adresse und Telefonnummer) Wenn Sie sich                                  tragen Sie bitte die entsprechenden Informationen ein.
selbst vertreten, tragen Sie bitte die entsprechenden Informationen ein.
Marc E. Mayer (Zulassungsnr. 190969)
MITCHELL SILBERBERG & KNUPP LLP
2049 Century Park East, 18th Floor
Los Angeles, CA 90067-3120 Telefon: +1 310 312-2000
II. GRUNDLAGE DER ZUSTÄNDIGKEIT (Bitte nur ein                                               III. STAATSANGEHÖRIGKEIT DER HAUPTPARTEIEN – Nur für Fälle mit
Kästchen ankreuzen)                                                                          unterschiedlicher Ansässigkeit der Parteien [Diversity])
                                                                                             (Bitte ein Kästchen für den Kläger und eines für den Beklagten ankreuzen)
                                                                                                                            Klg.         Bekl.                                                          Klg.             Bekl.
 1. Kläger US-                        3. Einzelstaatl. Frage (U.S.-                        Bürger dieses                  1           1            Unternehmens- oder                               1               1
  Regierung                                 Regierung keine Partei)                          Bundesstaats                                              Hauptgeschäftssitz in diesem
                                                                                                                                                       Bundesstaat
 2. Beklagte US-                                                                            Bürger eines anderen  2                    2            Gründung oder
                                       4. Verschiedenheit der
  Regierung                                                                                  Bundesstaats                                              Hauptgeschäftssitz in einem                      2               2
                                        Staatszugehörigkeiten
                                        (Staatszugehörigkeit der                             Bürger oder Untertan                                      anderen Bundesstaat
                                        Parteien in Punkt III angeben)                                            3                     3            Ausländische Nation
                                                                                             eines anderen Lands                                                                                        3               3
IV. URSPRUNG (Nur ein Kästchen ankreuzen)
      1. Ursprüng-               2. Vom                     3. Vom                       Wieder                 5. Aus einem anderen                       6.                                8.
       liches                      einzelstaatl.               Berufungsgericht              aufgenommen           Bezirk verwiesen (bitte                     Bezirksübergreifendes              Bezirksübergreifendes
       Verfahren                   Gericht                     zurückverwiesen               oder erneut           angeben)                                    Verfahren –                        Verfahren – Direkte
                                   abgegeben                                                 eröffnet              _______________                             Übertragung                        Einreichung
V. IN KLAGE BEANTRAGT: ANTRAG AUF SCHWURGERICHTSVERFAHREN:  Ja  Nein („JA“ nur ankreuzen, wenn in der Klageschrift beantragt)
    SAMMELKLAGE gemäß F.R.Cv.P. 23:                                       JA           NEIN              IN DER KLAGESCHRIFT GEFORDERTER GELDBETRAG: USD Ist
    noch nachzuweisen
VI. KLAGEGRUND (Zitieren Sie das U.S. Civil Statute, unter dem Sie die Klage einreichen, und schreiben Sie eine kurze Begründung. Zitieren Sie keine Bestimmung zur Zuständigkeit,
sofern es sich nicht um einen Fall mit unterschiedlicher Ansässigkeit der Parteien handelt [Diversity].)
Illegaler Handel mit Umgehungsmitteln in Verstoß gegen den Digital Millennium Copyright Act („DMCA“), 17 U.S.C. § 1201(b)(1).
VII. ART DES VERFAHRENS (Nur ein Kästchen ankreuzen)

SONSTIGE STATUTEN                  VERTRAG                           IMMOBILIEN FORTS.                    EINWANDERUNG                           GEFANGENEN-PETITIONEN                         EIGENTUMSRECHTE
 375 False Claims Act              110 Versicherung                 240 Grundstücksdelikte              462 Einbürgerungsantrag                           Habeas Corpus:                    820 Urheberrechte

 376 Qui Tam                       120 Marine                       245 Produkthaftungsdelikte          465 Andere immigrationsbezogene       463 Ausländischer Häftling                   830 Patent
                                                                                                          Angelegenheiten
(31 USC 3729(a))                    130 Miller Act                   290 Alle sonstigen Immobilien                                              510 Antrag auf Aufhebung des Urteils         835 Patent – Abbreviated New Drug
                                                                                                                                                                                               Application
 400 Sitzzuteilung                 140 Begebbare Wertpapiere                                                                                    530 Allgemein
                                                                                                                                                  535 Todesstrafe                              840 Marken
für Staat                           150 Wiedereinziehung von
                                   Überzahlung u.                                                         DELIKTE                                                                               880 Defend Trade Secrets Act of 2016
 410 Kartellrecht                 Urteilsvollstreckung                                                   PERSÖNLICHES EIGENTUM                                    Sonstiges:
                                                                                                                                                                                               (DTSA)
 430 Banken und Bankwesen          151 Medicare Act                DELIKTE                               370 Anderer Betrug
                                                                                                                                                  540 Mandamus/Andere
 450 Handel/ICC-Raten/usw.         152 Eintreibung von in Verzug   PERSONENSCHÄDEN                       371 Wahrhaftigkeit bei der
                                   stehenden Studentenkrediten                                            Kreditvergabe                           550 Bürgerrechte
 460 Abschiebung
                                   (ohne ehem. Militärangeh.)
                                                                      310 Flugzeug
                                                                                                           380 Andere Schäden am                 555 Haftbedingungen
                                                                                                                                                                                               SOZIALVERSICHERUNG
 470 Gesetz über ausbeuterische                                      315 Flugzeug-Produkthaftung        persönlichen Eigentum
u. korrupte Org.                    153 Wiedereinziehung von                                                                                     560 Haftbedingungen für Zivilgefangene       861 HIA (1395 ff)
                                   Überzahlung von Leistungen für     320 Angriff, Verleumdung u. üble    385 Produkthaftung für
 480 Verbraucherkredite           ehem. Militärangeh.               Nachrede                             Sachschaden                                                                           862 Staublunge (923)

 490 Kabel/Satteliten-TV           160 Aktionärsklagen              330 Bundesarbeitgeberhaftung                                                                                             863 DIWC/DIWW (405 (g))
                                                                                                          INSOLVENZ
 850 Wertpapiere/                  190 Sonstiger Vertrag            340 Marine                                                                                                               864 SSID Title XVI
Rohstoffe/Warenbörse
                                                                                                           422 Berufung 28 USC 158
                                                                                                                                                 BESCHLAGNAHME/
                                    195 Vertragliche                 345 Marine-Produkthaftung                                                                                                865 RSI (405 (g))
 890 Andere gesetzliche           Produkthaftung
                                                                                                           423 Rücknahme28 USC 157              VERTRAGSSTRAFE
Maßnahmen                                                             350 Kraftfahrzeug
                                                                                                                                                  625 Drogenbedingte
                                    196 Franchising                                                                                              Einziehung von Eigentum 21 USC 881
 891 Landwirtschaftsgesetze                                          355 Kraftfahrzeug-Produkthaftung

                                                                      360 Andere Personenschäden         BÜRGERRECHTE                            690 Sonstiges                               BUNDESSTEUERVERFAHREN
 893 Umweltangelegenheiten

 895 Freedom of Info. Act                                            362 Personenschäden – ärztl.
                                                                                                           440 Andere Bürgerrechte
                                                                                                                                                 ARBEITSRECHT                                   870 Steuern (U.S.-Kläger oder -Beklagter)
                                                                     Kunstfehler                           441 Wahlrecht                                                                       871 IRS-Drittpartei 26 USC 7609
 896 Schiedsverfahren                                                                                                                            710 Fair Labor Standards Act
                                                                      365 Personenschäden –               442 Beschäftigung
 899 Administrative Procedure                                       Produkthaftung                                                               720 Arbeitnehmer/
Act/Überprüfung oder Beschwerde                                                                            443 Wohnen/Unterkünfte               Arbeitgeberbeziehungen
                                                                      367 Produkthaftung im
zu behördl. Entscheidung           IMMOBILIEN                        Gesundheitswesen/Pharmazeutische      445 Amerikaner mit Behinderungen      740 Railway Labor Act
 950 Verfassungsmäßigkeit von                                       Personenschäden                      – Beschäftigung
                                    210 Landenteignung                                                                                           751 Family and Medical Leave Act
staatlichen Statuten
                                                                      368 Produkthaftung bei asbest-      446 Amerikaner mit Behinderungen
                                    220 Zwangsvollstreckung                                              – Sonstiges                             790 Sonstige Arbeitsrechtsverfahren
                                                                     verursachten Personenschäden
                                    230 Miete, Pacht und Räumung                                          448 Bildung                           791 Employee Ret. Inc. Security Act

 NUR FÜR ADMINISTRATIVE ZWECKE:                                                                                Aktenzeichen der Rechtssache:            2:21-cv-2056
                                                                                                            American LegalNet, Inc.

 CV-71 (10/20)                                        DECKBLATT FÜR ZIVILVERFAHREN
                                                                                                            www.FormsWorkFlow.com
                                                                                                                                                                                            Seite 1 von 3
       Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 61 of 66 Page ID #:377
                                    Verfahren 2:21-cv-02056 Dokument 3 Eingereicht am 05.03.2021 Seite 2 von 3 ID-Nr.: 25
                                         UNITED STATE DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                  [in etwa: US-Bezirksgerichts für den Bezirk Central von Kalifornien
                                                                 DECKBLATT FÜR ZIVILVERFAHREN
  VIII. ÖRTLICHE ZUSTÄNDIGKEIT: Ihre Antworten auf die Fragen unten dienen zur Festlegung der Division des Gerichts, dem dieser Fall zuerst
  zugewiesen wird. Diese erste Zuweisung unterliegt dem Änderungsvorbehalt gemäß den allgemeinen Regeln des Gerichts nach Prüfung Ihrer Klage
  oder Rücknahmemitteilung durch das Gericht.
  FRAGE A: Wurde dieses Verfahren von                      VERFAHREN AUF BUNDESSTAATEBENE WAR IM FOLGENDEN ZUERST ZUSTÄNDIGE
  einzelstaatl. Gericht abgegeben?                         BEZIRK ANHÄNGIG:                                           DIVISION IN CACD IST:
   Ja Nein
                                                            Los Angeles, Ventura, Santa Barbara oder San Luis Obispo           Western
  Wenn „nein“, gehen Sie zu Frage B. Wenn „Ja“, das         Orange                                                             Southern
  zutreffende Kästchen rechts ankreuzen, die entsprechende
                                                            Riverside oder San Bernardino                                       Eastern
  Division als Antwort auf Frage E unten eingeben und von
  dort aus fortfahren.


  FRAGE B: Sind die Vereinigten Staaten oder               B.1. Haben 50 % oder mehr der Beklagten, die im               JA. Ihr Fall wird zuerst der Southern Division
                                                           Bezirk ansässig sind, in Orange Co. ansässig?                zugewiesen. Tragen Sie „Southern“ als Antwort auf
  eine(r) ihrer Institutionen bzw. Mitarbeiter                                                                          Frage E unten ein und fahren Sie von dort aus fort.
  ein/e KLÄGER(IN) in diesem Verfahren?                    kreuzen Sie eines der Kästchen rechts an   
   Ja Nein                                                                                                             NEIN. Weiter mit Frage B.2.
                                                           B.2. Haben 50 % oder mehr der Beklagten, die im               JA. Ihr Fall wird zuerst der Eastern Division
  Wenn „nein“, gehen Sie zu Frage C. Wenn „ja“, bitte      Bezirk ansässig sind, in den Counties Riverside              zugewiesen. Tragen Sie „Eastern“ als Antwort auf Frage
                                                                                                                        E unten ein und fahren Sie von dort aus fort.
  Frage B.1 rechts beantworten.                            und/oder San Bernardino ansässig? (Behandeln Sie
                                                                                                                         NEIN. Ihr Fall wird zuerst der Western Division
                                                           beide Countys zusammen.)                                     zugewiesen. Tragen Sie „Western“ als Antwort auf
                                                           kreuzen Sie eines der Kästchen rechts an                    Frage E unten ein und fahren Sie von dort aus fort.


  FRAGE C: Sind die Vereinigten Staaten oder               C.1. Haben 50 % oder mehr der Beklagten, die im               JA. Ihr Fall wird zuerst der Southern Division
                                                           Bezirk ansässig sind, in Orange Co. ansässig?                zugewiesen.
  eine(r) ihrer Institutionen bzw. Mitarbeiter                                                                          Tragen Sie „Southern“ als Antwort auf Frage E unten
  ein/e BEKLAGTE/R in diesem Verfahren?                    kreuzen Sie eines der Kästchen rechts an                    ein und fahren Sie von dort aus fort.
   Ja Nein                                                                                                             NEIN. Weiter mit Frage C.2.


                                                           B.2. Haben 50 % oder mehr der Beklagten, die im               JA. Ihr Fall wird zuerst der Eastern Division

  Wenn „nein“, gehen Sie zu Frage D. Wenn „ja“, bitte      Bezirk ansässig sind, in den Counties Riverside              zugewiesen. Tragen Sie „Eastern“ als Antwort auf Frage
                                                                                                                        E unten ein und fahren Sie von dort aus fort.
  Frage C.1 rechts beantworten.                            und/oder San Bernardino ansässig? (Behandeln Sie
                                                                                                                         NEIN. Ihr Fall wird zuerst der Western Division
                                                           beide Countys zusammen.)                                     zugewiesen. Tragen Sie „Western“ als Antwort auf
                                                           kreuzen Sie eines der Kästchen rechts an                    Frage E unten ein und fahren Sie von dort aus fort.

                                                                                                      A.                           B.                             C.
  FRAGE D: Sitz von Kläger(inne)n und Beklagten?                                                                                                        Los Angeles, Ventura,
                                                                                                                         Riverside oder San              Santa Barbara oder
                                                                                             Orange County               Bernardino County                       San
                                                                                                                                                         Luis Obispo County
  Bitte den Ort(e) angeben, in denen 50 % oder mehr der Kläger(innen), die in
  diesem Bezirk ansässig sind, ansässig sind. (Bis zu zwei Kästchen ankreuzen                                                                                    
  oder Kästchen leer lassen, wenn keine Auswahl zutrifft.)
  Bitte den Ort(e) angeben, in denen 50 % oder mehr der Beklagten, die in
  diesem Bezirk ansässig sind, ansässig sind. (Bis zu zwei Kästchen ankreuzen                                                                                    
  oder Kästchen leer lassen, wenn keine Auswahl zutrifft.)

                     D.1. Gibt es mindestens eine Antwort in Spalte A?                                     D.2. Gibt es mindestens eine Antwort in Spalte B?
                                      Ja Nein                                                                              Ja Nein
                          Wenn „ja“, wird Ihr Fall zuerst der                                                   Wenn „ja“, wird Ihr Fall zuerst der
                          SOUTHERN DIVISION zugewiesen.                                                           EASTERN DIVISION zugewiesen.
    Tragen Sie „Southern“ als Antwort auf Frage E unten ein und fahren Sie von dort                   Tragen Sie „Eastern“ als Antwort auf Frage E unten ein.
                                       aus fort.                                                Wenn „nein“, wird Ihr Fall zuerst der WESTERN DIVISION zugewiesen.
                     Wenn „nein“, bitte zu Frage D2 rechts gehen.                                    Tragen Sie „Western“ als Antwort auf Frage E unten ein.       
  FRAGE E: Zuerst zuständige Division?                                                       ZUERST ZUSTÄNDIGE DIVISION IN CACD
  Die durch die Frage A, B, C oder D oben ermittelte zuerst zuständige
  Division eintragen:                                                        WESTERN
  FRAGE F: Northern Countys?
  Sind 50 % oder mehr der Kläger(innen) oder Beklagten, die in diesem Bezirk ansässig sind, in den Countys Ventura, Santa Barbara oder San Luis
  Obispo ansässig?  Ja Nein


                                                                                         American LegalNet, Inc.

CV-71 (10/20)                              DECKBLATT FÜR ZIVILVERFAHREN
                                                                                         www.FormsWorkFlow.com
                                                                                                                                        Seite 2 von 3
        Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 62 of 66 Page ID #:378
                               Verfahren 2:21-cv-02056 Dokument 3 Eingereicht am 05.03.2021 Seite 3 von 3 ID-Nr.: 26
                                    UNITED STATE DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                             [in etwa: US-Bezirksgerichts für den Bezirk Central von Kalifornien
                                                         DECKBLATT FÜR ZIVILVERFAHREN
  IX(a). IDENTISCHE FÄLLE: Wurde diese Klage zuvor in diesem Gericht eingereicht?                                   NEIN          JA

  Wenn ja, bitte das/die Aktenzeichen auflisten: _______________________________________________________________________________

  IX(b). VERWANDTE FÄLLE: Ist dieser Fall (wie unten definiert) mit einem/mehreren Zivil- oder Strafverfahren verwandt, das/die zuvor bei diesem
  Gericht eingereicht wurden?
                                                                                                                  NEIN          JA
  Wenn ja, bitte das/die Aktenzeichen auflisten: _______________________________________________________________________________

  Zivilverfahren sind verwandt, wenn (Zutreffendes ankreuzen):
          A. Sie aus den gleichen oder eng verwandten Transaktionen, Geschehnissen oder Vorkommnissen erwachsen;
          B. Um eine Entscheidung in Hinblick auf die gleichen oder substanziell verwandten bzw. ähnlichen Rechts- oder Sachfragen ersucht wird
         oder
          C. Aus anderen Gründen ihre Verhandlung vor verschiedenen Richtern zu erheblicher Doppelarbeit führen würde.
  Anmerkung: Dass Fälle dieselben Patente, Marken oder Urheberrechte umfassen, reicht an sich dafür nicht aus, dass die Verfahren als verwandt
  gelten.


  Zivilverfahren zu Beschlagnahme und ein Strafverfahren sind verwandt, wenn (Zutreffendes ankreuzen):
          A. Sie aus den gleichen oder eng verwandten Transaktionen, Geschehnissen oder Vorkommnissen erwachsen;
          B. Um eine Entscheidung in Hinblick auf die gleichen oder substanziell verwandten bzw. ähnlichen Rechts- oder Sachfragen ersucht wird
         oder
          C. Einen oder mehrere Beklagte aus dem Strafverfahren gemeinsam haben und ihre Verhandlung vor verschiedenen Richtern zu
         erheblicher Doppelarbeit führen würde.


  X. UNTERSCHRIFT DES ANWALTS
  (ODER SICH SELBSTVERTRETENDE PROZESSPARTEI): /s/ Marc E. Mayer                          DATUM: 5. März 2021
  Hinweis an Anwälte/Parteien: Die Einreichung dieses Deckblatts für Zivilverfahren ist gemäß Local Rule 3-1 [örtliche Verfahrensregeln]
  erforderlich. Dieses Formblatt CV-71 und die hierin enthaltenen Informationen ersetzen oder ergänzen weder die Einreichung und Zustellung von
  Schriftsätzen oder anderen Papieren, wie dies gesetzlich vorgeschrieben ist, außer wie in den örtlichen Gerichtsbestimmungen vorgesehen.
  Ausführlichere Anweisungen finden Sie auf dem separaten Anleitungsblatt (CV-071A).



  Schlüssel für die statischen Codes im Zusammenhang mit Sozialversicherungsverfahren [Social Security]:
  Art des Falls   Code-Abkürzung               Substanzielle Erklärung zum Klagegrund
  861                 HIA                      Alle Klagen auf Krankenversicherungsleistungen (Medicare) unter Title 18, Part A des Social
                                               Security Act in seiner jeweils gültigen Fassung. Dazu gehören auch Klagen durch Krankenhäuser,
                                               Pflegeeinrichtungen usw. auf Zertifizierung als Leistungserbringer für dieses Programm. (42 U.S.C.
                                               1935FF(b))
  862                 BL                       Alle Klagen auf Leistungen bei „Staublunge“ unter Title 4, Part B des Federal Coal Mine Health und
                                               gemäß Safety Act of 1969. (30 U.S.C. 923)
  863                 DIWC                     Alle durch krankenversicherte Mitarbeiter eingereichte Klagen auf Arbeitsunfähigkeitsleistungen
                                               unter Title 2 des Social Security Act in seiner jeweils gültigen Fassung; plus alle Klagen für
                                               Leistungen aus Kinderversicherungen aufgrund von Behinderung. (42 U.S.C. 405 (g))
  863                 DIWW                     Alle durch Witwen oder Witwer eingereichte Klagen auf Leistungen aufgrund von Behinderung
                                               unter Title 2 des Social Security Act in seiner jeweils gültigen Fassung; (42 U.S.C. 405 (g))
  864                 SSID                     Alle Klagen auf Zahlungen von ergänzendem Sozialeinkommen [Supplemental Social Security
                                               Income] aufgrund von Behinderung, die gemäß Title 16, Part A des Social Security Act in seiner
                                               jeweils gültigen Fassung eingereicht werden.
  865                 RSI                      Alle Klagen auf Ruhestands- (aus Altersgründen) oder Hinterbliebenenrentenleistungen unter
                                               Title 2 des Social Security Act in seiner jeweils gültigen Fassung; (42 U.S.C. 405 (g))


                                                                            American LegalNet, Inc.

CV-71 (10/20)                         DECKBLATT FÜR ZIVILVERFAHREN
                                                                            www.FormsWorkFlow.com
                                                                                                                  Seite 3 von 3
Case
  Case
     2:21-cv-02056-MWF-JEM
        2:21-cv-02056-CAS-JEMDocument
                              Document309 Filed
                                           Filed07/30/21
                                                 03/08/21 Page
                                                           Page63
                                                                1 of
                                                                  of 266 Page
                                                                          PageIDID#:36
                                                                                    #:379
Case
  Case
     2:21-cv-02056-MWF-JEM
        2:21-cv-02056-CAS-JEMDocument
                              Document309 Filed
                                           Filed07/30/21
                                                 03/08/21 Page
                                                           Page64
                                                                2 of
                                                                  of 266 Page
                                                                          PageIDID#:37
                                                                                    #:380
     Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 65 of 66 Page ID #:381
Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 9 Eingereicht am 08.03.2021 Seite 1 von 2 Seiten-ID-Nr.: 36

AO 440 (Rev. 6/12), Vorladung in Zivilverfahren

                                                     UNITED STATES DISTRICT COURT
                                                                               for the
                                                          CENTRAL DISTRICT OF CALIFORNIA
                                                  [in etwa: US-Bezirksgerichts für den Bezirk Central von Kalifornien]

PROXIMA BETA PTE. LIMITED, mit dem                              )
angenommenen Geschäftsnamen „Tencent Games“                     )
eine nach dem Recht von Singapur gegründete                     )
Gesellschaft, und KRAFTON, INC., eine nach                      )
koreanischem Recht gegründete Gesellschaft                      )               Zivilverfahren Nr. 2:21-cv-2056-CAS      (JEMx)
                            Klägerinnen                         )
                                                                )
                        gegen                                   )
ANDREW MARTIN alias Asyhole; ANDRE                              )
SWIRSZCZUK alias Girabaldi; SAMAD AHMED                         )
alias Samad Hossain alias Haxsamad, alias                       )
Sharpshooter Bangladesh und die nicht namentlich                )
benannten Personen zu 1) bis einschließlich zu 6)               )
                             Beklagte
                                                                )
                                                                )

                                                          VORLADUNG IN ZIVILVERFAHREN

An: (Name und Adresse des Beklagten)

ANDRE SWIRSZCZUK alias Girabaldi
Dr.-Wilhelm-Külz-Straße 12
07407 Rudolfstadt
Bundesrepublik Deutschland


           Gegen Sie wurde eine Klage eingereicht.

          Innerhalb von 21 Tagen nach Zustellung dieser Vorladung an Sie (nicht eingerechnet der Tag, an dem Sie diese erhalten haben) – oder
innerhalb von 60 Tagen, wenn Sie die Vereinigten Staaten oder eine Institution der Vereinigten Staaten oder ein Beamter bzw. Angestellter der
Vereinigten Staaten, wie in Fed. R. Civ P. 12 (a)(2) oder (3) [US-Zivilprozessordnung] beschrieben, sind – müssen Sie der Klägerin eine Erwiderung
auf die beigefügte Klageschrift oder einen Antrag gemäß Rule 12 der Federal Rules of Civil Procedure [Verfahrensregel 12, US-
Zivilprozessordnung] zustellen. Die Erwiderung bzw. der Antrag müssen der Klägerin oder dem Anwalt der Klägerin zugestellt werden,
deren Name und Adresse lauten

Marc E. Mayer
MITCHELL SILBERBERG & KNUPP LLP
2049 Century Park East, 18th Floor
Los Angeles, CA 90067-3120 [USA]

         Falls Sie es versäumen zu antworten, wird ein Versäumnisurteil gegen Sie für den in der Klageschrift geforderten Rechtsbehelf ergehen.
Sie müssen zudem Ihre Erwiderung bzw. Ihren Antrag bei Gericht einreichen.


                                                            Kiry K. Gray                                                   [runder Stempel mit
                                                            CLERK OF COURT*)                                               Vorderseite des großen Siegels
                                                                                                                           der Vereinigten Staaten,
                                                                                                                           umlaufende Beschriftung]
Datum: 08.03.2021
                                                                                                                           UNITED STATES DISTRICT
                                                                                                                           COURT CENTRAL
                                                            [unleserliche Unterschrift]                                    DISTRICT OF CALIFORNIA
                                                            Unterschrift des Clerk oder stellvertretenden Clerk

12929164.1                                                                               American LegalNet, Inc
                                                                                         http://www.formsworkflow.com/




*) Leiter der Gerichtskanzlei
     Case 2:21-cv-02056-MWF-JEM Document 30 Filed 07/30/21 Page 66 of 66 Page ID #:382
Aktenzeichen 2:21-cv-02056-CAS-JEM Dokument 9                        Eingereicht am 08.03.2021 Seite 2 von 2 Seiten-ID-Nr.: 37

AO 440 (Rev. 6/12), Vorladung in Zivilverfahren (Seite 2)

Zivilverfahren Nr. 2:21-cv-2056-CAS (JEMx)


                                                                            Zustellungsnachweis

     (Dieser Abschnitt ist nicht bei Gericht einzureichen, es sei denn, dies ist durch Fed. R. Civ. P. 4 (l) [US-Zivilprozessordnung] vorgesehen)

       Diese Vorladung für (Name und Titel, falls zutreffend, der natürlichen Person)
habe ich erhalten am (Datum)


        Ich habe die Vorladung persönlich der natürlichen Person in (Ort)
                                                            am (Datum)                                                              zugestellt; oder
        Ich habe die Vorladung am Wohnsitz der natürlichen Person oder an deren gewöhnlichem Aufenthaltsort bei (Name)
                                                 hinterlegt, wobei es sich um eine Person geeigneten Alters und Urteilsvermögen handelt, die hier wohnt,
       am (Datum)                               , und eine Kopie an die letzte bekannte Adresse der natürlichen Person mit der Post geschickt; oder
        Ich habe die Vorladung (Name der natürlichen Person)                                                                       zugestellt, die kraft Gesetzes
       befugt ist, die Zustellung gerichtlicher Dokumente anzunehmen im Namen von (Name der Organisation)
                                                                     am (Datum)                                                     ; oder
        Ich habe die Vorladung als nicht zugestellt zurückgeschickt, weil                                                                                    ; oder
        Sonstiges (Bitte erläutern)




       Meine Gebühren betragen                                      USD für Fahrtkosten und                  USD für die Zustellung, von insgesamt 0.00 USD



       Ich erkläre hiermit unter Strafe bei Meineid, dass diese Angaben der Wahrheit entsprechen.


       Datum
                                                                                                             Unterschrift des Zustellers



                                                                                                             Name und Titel in Druckbuchstaben




                                                                                                             Adresse des Zustellers




       Zusätzliche Informationen im Hinblick auf eine versuchte Zustellung usw.:



12929164.1                                                                                    American LegalNet, Inc
                                                                                              http://www.formsworkflow.com/
